


EXHIBIT 10.3
N2 BIOMEDICAL LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of N2 BIOMEDICAL
LLC, a Delaware limited liability company, dated as of the 18th day of
September, 2013, is by and among the Company and the Members.
WHEREAS, N2 Biomedical LLC (the “Company”), has been formed pursuant to the Act
by the filing of a Certificate of Formation with the Delaware Secretary of
State, effective as of August 5, 2013;
WHEREAS, effective as of August 12, 2013, the original Members and Managers of
the Company entered into that certain Limited Liability Company Agreement, which
set forth the parties’ respective rights and obligations pursuant to the Act
with respect to such Company (the “Original Agreement”);
WHEREAS, the Company, Spire Biomedical, Inc. and Spire Corporation are entering
into that certain Asset Purchase Agreement, dated as of the date hereof,
pursuant to which the Company will acquire Spire Corporation’s biomedical
services business in exchange for cash and the issuance of certain Series A
Preferred Units to Spire Corporation; and
WHEREAS, it is a condition precedent to the closing of the transactions
contemplated by the Asset Purchase Agreement that the original Members amend and
restate the Original Agreement in its entirety in order to (a) designate a class
of Units as “Series A Preferred Units” and specify the rights, privileges and
preferences of the Series A Preferred Units and (b) admit Spire Corporation as a
Member of the Company and holder of Series A Preferred Units, each in accordance
with the terms and conditions hereof;
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
ARTICLE I


Defined Terms


1.01    Defined Terms. The following capitalized terms shall have the respective
meanings ascribed to them below:


“Act” means the Delaware Limited Liability Company Act.
“Adjusted Capital Account” means, for each Member, such Member’s Capital Account
balance increased by such Member’s share of “minimum gain” and of “partner
nonrecourse debt minimum gain” (as determined pursuant to Treasury Regulation
Sections 1.704-2(g) and 1.704-2(i)(5), respectively).
“Affiliate” means, with respect to any specified Person, (i) any Person that
directly or indirectly controls, is controlled by, or is under common control
with such specified Person, or (ii) any individual that is a member of the
immediate family of the specified Person who is an individual. For the purposes
of this definition “control”, when used with respect to any specified Person,
shall mean the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through ownership




--------------------------------------------------------------------------------




of voting securities or other ownership interests, by contract or otherwise; and
the terms “controlling” and “controlled” shall have correlative meanings.
“approve,” “approved,” “approval” and any other variation of the term “approve”
means, (i) with respect to the Directors, the affirmative vote and/or consent of
the Directors in compliance with the provisions of Section 6.02(c) and Section
6.02(d) and (ii) with respect to the Members, the affirmative vote and/or
consent of the Members in compliance with the provisions of Section 6.03(g),
Section 6.03(h) and any applicable provision of any Exhibit hereto.
“Agreement” means this Amended and Restated Limited Liability Company Agreement,
as the same may be amended and/or restated from time to time.
“Approving Members” has the meaning given it in Section 9.04.
“As-Converted Basis” means, with respect to any calculation hereunder of a
number, percentage or proportion of Units, such calculation made assuming the
conversion into and exchange for Common Units of all Convertible Securities so
referenced, but not the exercise of any Options; provided, however, that, if the
relevant calculation of a number, percentage or proportion of Units to be made
on an As-Converted Basis hereunder is to be so made with respect to a
transaction involving the issuance or Transfer of Options, then such calculation
shall be made assuming, in addition, the full exercise of the Options issued or
Transferred (or to be issued or Transferred) in connection with such
transaction.
“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated on
or about the date hereof, by and among the Company, Spire Biomedical, Inc. and
Spire Corporation, pursuant to which the Company acquired Spire Corporation’s
biomedical services business.
“Bankruptcy Event” shall mean the occurrence of any of the following events with
respect to a Person: (i) such Person files a petition or action for relief under
Chapter 7 of the United States  Bankruptcy Code; (ii) such Person files a
petition or action for relief under Chapter 11 of the United States Bankruptcy
Code (x) for the purpose of selling substantially all of its assets pursuant to
Section 363 of Title 11 or pursuant to a plan of reorganization or liquidation
pursuant to Section 1129 of Title 11 or (y) which petition or action commences a
case that is converted to Chapter 7; (iii) such Person seeks the appointment of
a custodian, receiver, trustee (or other similar official) of all or
substantially all of its assets, or makes any assignment for the benefit of
creditors or takes any action in furtherance of any of the foregoing; or (iv) an
involuntary petition is filed, or any proceeding or case is commenced, against
such Person (unless such proceeding or case is dismissed or discharged within
sixty (60) days of the filing or commencement thereof) under Chapter 7, or a
custodian, receiver, trustee, assignee for the benefit of creditors (or other
similar official) is applied or appointed for it or to take possession, custody
or control of all or substantially all the assets of it, or an order for relief
is entered against it in any of the foregoing.
“Board of Directors” or “Board” has the meaning given it in Section 6.01.
“Buyer” has the meaning given it in Section 9.04.
“Capital Account” means a separate account maintained for each Member and
adjusted in accordance with Treasury Regulations under Section 704 of the Code.
To the extent consistent with such Treasury Regulations, the adjustments to such
accounts shall include the following:
(i)    There shall be credited to each Member’s Capital Account the amount of
any cash actually contributed by such Member to the capital of the Company, the
fair market value of any other property contributed by such Member to the
capital of the Company, the amount of liabilities of the Company




--------------------------------------------------------------------------------




assumed by the Member or to which property distributed to the Member was subject
and such Member’s share of the Net Profits of the Company and of any items in
the nature of income or gain separately allocated to the Members; and there
shall be charged against each Member’s Capital Account the amount of all cash
distributions to such Member, the fair market value of any other property
distributed to such Member by the Company, the amount of liabilities of the
Member assumed by the Company or to which property contributed by the Member to
the Company was subject and such Member’s share of the Net Losses of the Company
and of any items in the nature of losses or deductions separately allocated to
the Members.
(ii)    If the Company at any time distributes any of its assets in-kind to any
Member, the Capital Account of each Member shall be adjusted to account for that
Member’s allocable share of the Net Profits, Net Losses or items thereof that
would have been realized by the Company had it sold the assets that were
distributed at their respective fair market values (taking Code Section 7701(g)
into account) immediately prior to their distribution.
(iii)    Upon (A) the exercise (or conversion) of any security (including, for
the avoidance of doubt, any class or Series of Units, debt convertible into
Units or options or warrants to acquire Units) for (or into) Units, (B) the
acquisition of Units in exchange for a Capital Contribution, or (C) the election
of the Company, at any time specified in Treasury Regulation Section
1.704-1(b)(2)(iv)(f), the Capital Account balance of each Member shall be
adjusted to the extent provided under such Treasury Regulation to reflect the
Member's allocable share (as determined under Article V) of the items of Net
Profits or Net Losses that would be realized by the Company if it sold all of
its property at its fair market value (taking Code Section 7701(g) into account)
on the day of the event giving rise to the adjustment; provided that, if after
such adjustment the Capital Account of each Member does not equal each Member’s
share of Company Capital determined as set forth in Section 5.02(a)(ii), then
each Member’s Capital Account shall be adjusted to an amount equal to such share
of Company Capital.
(iv)    In the event any interest in the Company is Transferred in accordance
with the terms of this Agreement, the Transferee shall succeed to the Capital
Account of the Transferor to the extent it relates to the Transferred interest.
“Capital Contribution” means any contribution by a Member to the capital of the
Company.
“Carrying Value” means, with respect to any asset, the asset's adjusted basis
for federal income tax purposes; provided, however, that (i) the initial
Carrying Value of any asset contributed to the Company shall be adjusted to
equal its gross fair market value at the time of its contribution and (ii) the
Carrying Values of all assets held by the Company shall be adjusted to equal
their respective gross fair market values (taking Code Section 7701(g) into
account) upon an adjustment to the Capital Accounts of the Members described in
paragraph (iii) of the definition of “Capital Account.” The Carrying Value of
any asset whose Carrying Value was adjusted pursuant to the preceding sentence
thereafter shall be adjusted in accordance with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(iv)(g).
“Certificate of Formation” means the Certificate of Formation of the Company
filed prior to the date hereof with the office of the Secretary of State of the
State of Delaware.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Unit” means any Unit issued by the Company and designated in the Unit
Register, as a Common Unit.
“Common Unit Equivalents” means the number of Common Units held by a Party, plus
the number of Common Units into which any Series of Preferred Units held by that
Party would convert at the then




--------------------------------------------------------------------------------




applicable conversion price, plus the number of Common Units for or into which
any Convertible Securities held by that Party could be exercised or converted at
the then applicable exercise price or conversion price.
“Company” means N2 Biomedical LLC, the Delaware limited liability company
subject to this Agreement.
“Company Capital” means an amount equal to the sum of all of the Members’
Adjusted Capital Account balances determined immediately prior to the allocation
to the Members pursuant to Sections 5.02(a)(ii) or 5.02(b)(i) of any Net Profits
or Net Losses, increased by the aggregate amount of Net Profits then allocated
to the Members pursuant to Section 5.02(a)(ii) or decreased by the aggregate
amount of Net Losses then allocated to the Members pursuant to Section
5.02(b)(i).
“Compensatory Payments” means any amount paid to a Member, whether paid
periodically or as a single payment, designated by the Board of Directors as
compensation for services to the Company by such Member, including, without
limitation, compensation or bonuses provided for in any employment or similar
agreement between the Company and a Member. All such payments shall be treated
as Guaranteed Payments as described in Section 707(c) of the Code.
“Convertible Securities” means Units or other securities, including evidences of
indebtedness, that are directly or indirectly convertible into, or exchangeable
for, Common Units.
“DGCL” means the General Corporation Law of the State of Delaware.
“Director” means the persons identified in Section 6.02 and any Person which
becomes a substitute or replacement Director pursuant to this Agreement, in each
such Person’s capacity as (and for the period during which such Person serves
as) a Director of the Company.
“Dividend” means any distribution of cash or other property made by the Company
prior to the Liquidation of the Company in respect of one or more classes or (if
applicable) Series of Units, other than (i) any such distribution made pursuant
to Section 4.02 or (ii) any Compensatory Payment made to a Member.
“EBITDA” means, for any period, the net income of the Company (determined in
accordance with GAAP) for such period plus, (i) interest deducted in calculating
net income expense, (ii) taxes deducted in calculating net income, (iii)
depreciation deducted in calculating net income, and (iv) amortization deducted
in calculating net income.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Issuances” means (i) the issuance of Series A Preferred Units to Spire
Corporation in connection with the acquisition by the Company of Spire
Corporation’s biomedical services business; (ii) the issuance of any Common
Units upon conversion or exchange of any Units or Convertible Securities; (iii)
the issuance of any Units as a dividend or other distribution on any Units, or
in connection with a unit split or subdivision or similar transaction; (iv) the
issuance of any Common Units (or Options to acquire the same) to any officer,
employee, consultant or director of the Company (or any Affiliate of the
Company) pursuant to any Option or incentive plan of the Company (or the
exercise of any such Option or similar right and of the corresponding Option
held by the Company), provided that such issuance has been approved by the Board
of Directors; (v) the issuance of Units in connection with bona fide
acquisitions, mergers, joint ventures or similar transactions, the terms of
which are approved by the Board of Directors (including without limitation the
issuance of Common Unit Equivalents upon conversion or exercise of Convertible
Securities or Options issued or granted in connection with such transactions);
(vi) the issuance of Common Units in an Initial Public Offering; (vii) the
issuance of Units to vendors, customers, landlords or strategic partners




--------------------------------------------------------------------------------




or to other persons in similar commercial situations or to a lender or lessor in
connection with obtaining a lease financing if such issuance is approved by the
Board of Directors (including Common Units issued or issuable upon the
conversion or exercise of Convertible Securities or Options issued or granted to
such Persons); (viii) the issuance of Units in connection with sponsored
research, collaboration, technology license, development, OEM, marketing or
other similar agreements or strategic partnerships, the terms of which are
approved by the Board of Directors; and (ix) the issuance or conversion of Units
into shares of capital stock of a corporation, in the event the Company changes
its corporate form, by merger or conversion, into a corporation.
“Founding Members” means Mark Little and Eric Tobin.


“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.


“Governmental Authority” means any governmental, administrative or regulatory
agency, bureau, department or other body or instrumentality, whether federal,
state, local or foreign.


“Indebtedness” means all obligations, contingent and otherwise, which should, in
accordance with generally accepted accounting principles, be classified upon the
obligor’s balance sheet (or notes thereto) as liabilities, but in any event
including liabilities secured by any mortgage on property owned or acquired
subject to such mortgage, whether or not the liability secured thereby shall
have been assumed, and also including (i) all guaranties, endorsements and other
contingent obligations, in respect of Indebtedness of others, whether or not the
same are or should be so reflected in said balance sheet (or notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business and (ii)
the present value of any lease payments due under leases required to be
capitalized in accordance with generally accepted accounting principles in the
United States.


“Indemnitee” has the meaning given it in Section 6.07(b).
“Initial Public Offering” means the first underwritten public offering of Units
pursuant to an effective registration statement (other than a registration
statement on Form S-4 or Form S-8 or any similar or successor form) under the
Securities Act.
“Lien” means any lien, charge, claim, pledge, security interest, security
agreement, right to purchase, conditional sale agreement or other title
retention agreement, mortgage, restriction, reservation, reversion, option,
covenant or other encumbrance.
“Liquidation” or “Liquidation Event” means any liquidation, dissolution or
winding up of a Person, whether voluntary or involuntary, including, without
limitation, (1) a sale, conveyance, or other disposition or exclusive license of
all or substantially all of its assets or business, or (2) a merger or
consolidation with or into any other entity; but excluding (A) a consolidation
with its wholly-owned subsidiary or parent, (B) a merger effected exclusively to
change its domicile, (C) a merger or sale of assets in which the holders of
common stock outstanding immediately prior to such merger or sale of assets
hold, in substantially similar proportions, more than 50% of the voting power of
the equity securities of the surviving entity or transferee, in either case as
of immediately after such merger or sale of assets (as applicable), or (D) an
equity financing in which it is the surviving entity. For purposes hereof, the
sale, conveyance other disposition or exclusive license of such Person’s assets
shall apply to its subsidiaries when, taken together with the assets of it and
other subsidiaries on a consolidated basis, represent the sale of all or
substantially all of the assets. With respect to Spire Corporation, the sale of
all or substantially all of its assets shall not be deemed a Liquidation or
Liquidation Event to the extent that it retains an operating business, such as a
service, integration or maintenance business whether operated directly or by one
or more wholly-owned subsidiaries.




--------------------------------------------------------------------------------




“Liquidation Junior Series” has the meaning given it in Section 10.03(b).
“Liquidating Distribution Amount” means, with respect to any Preferred Unit of a
particular Series, the sum of (i) the Liquidation Preference of such Series,
(ii) unless otherwise provided in the terms of such Series of Preferred Units,
an amount equal to all Dividends accrued and unpaid on such Series of Preferred
Unit, and (iii) all other amounts (if any) payable hereunder with respect to
Preferred Units of such Series, in connection with a Liquidation of the Company,
in preference to, or as a priority over, Units of another referenced class
and/or Series (as applicable).
“Liquidation Preference” means, with respect to Preferred Units of any Series,
the amount specified as the “Liquidation Preference” of Preferred Units of such
Series in this Agreement.
“Liquidation Senior Series” has the meaning given it in Section 10.03(b).
“Liquidator” means any Person or Persons (which may include a Director) charged
with winding up and/or liquidating the business, affairs and/or assets of the
Company in accordance with the provisions hereof, each of which Persons shall be
deemed to be a “liquidating trustee” within the meaning of the Act.
“Major Investor” means (i) Spire Corporation, for so long as Spire Corporation
holds at least 248,439 Series A Preferred Units or, solely with respect to the
information rights granted in Section 6.10 hereof and the inspection rights
granted in Section 6.11 hereof, 155,275 Series A Preferred Units (in each case,
subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization with respect to the Series
A Preferred Units) and shall exclude any transferee or assignee to whom Spire
Corporation may transfer, convey or assign its interest in any Units and (ii)
each of the Founding Members for so long as each Member holds at least 50% of
the Units originally issued to such Founding Member. Notwithstanding anything to
the contrary contained herein, Spire Corporation shall cease to be a Major
Investor upon the occurrence of a Bankruptcy Event with respect to Spire
Corporation or a Liquidation Event with respect to Spire Corporation.
“Member” means any Person that is a holder of record of one or more Units, as
reflected in the Unit Register, in each such Person’s capacity as (and for the
period during which such Person continues to be) such holder.
“Membership Interest” means all of a Member’s interest in the Company as a
“member” within the meaning of the Act (for the avoidance of doubt, not
including any interest as a creditor), including the rights, if any, to receive
allocations of Net Profits and Net Losses and distributions of cash or other
property, to buy or sell Common Unit Equivalents, and to vote, consent or
approve. Membership Interests in the Company are designated as and denominated
in “Units.”
“Net Profits” and “Net Losses” mean the taxable income or loss, as the case may
be, as determined in accordance with Code Section 703(a) computed with the
following adjustments:
(i)    Items of gain, loss, and deduction shall be computed based upon the
Carrying Values of the Company’s assets (in accordance with Treasury Regulation
Sections 1.704-1(b)(2)(iv)(g) and/or 1.704-3(d)) rather than upon the assets’
adjusted bases for federal income tax purposes;
(ii)    Any tax-exempt income received by the Company shall be included as an
item of gross income;
(iii)    The amount of any adjustments to the Carrying Values of any assets of
the Company pursuant to Code Section 743 shall not be taken into account;




--------------------------------------------------------------------------------




(iv)    Any expenditure of the Company described in Code Section 705(a)(2)(B)
(including any expenditures treated as being described in Code Section
705(a)(2)(B) pursuant to Treasury Regulations under Code Section 704(b)) shall
be treated as a deductible expense;
(v)    The amount of any Compensatory Payments made to any Member shall be
treated as a deductible expense;
(vi)    The amount of income, gain, loss or deduction specially allocated to any
Members pursuant to Section 5.03 shall not be included in the computation; and
(vii)    The amount of any items of Net Profits or Net Losses deemed realized
pursuant to paragraphs (ii) and (iii) of the definition of “Capital Account”
shall be included in the computation.
“New Securities” means, collectively, equity securities of the Company, whether
or not currently authorized, as well as rights, options, or warrants to purchase
such equity securities, or securities of any type whatsoever that are, or may
become, convertible or exchangeable into or exercisable for such equity
securities, but does not include securities comprising an Excluded Issuance.
“Offer” has the meaning given it in Section 9.04.
“Officers” has the meaning given it in Section 6.04(a).
“Options” means any rights, options or warrants to subscribe for, purchase or
otherwise acquire Common Units or Convertible Securities.
“Original Allocation” has the meaning given it in Section 5.03(e).
“Permitted Persons” has the meaning given it in Section 7.01.
“Permitted Transferee” means any (a) then-current Member of the Company, (b)
following compliance with Section 9.01(d), any person (i) to whom Units are
transferred (A) upon a Member’s death by will or intestacy to the executors,
administrators, testamentary trustees, legatees or beneficiaries of such Member;
(B) by gift without consideration, or upon a domestic relations order, in each
case, to or for the benefit of any spouse, former spouse, child, step-child,
grandchild, parent or sibling, niece or nephew of such Member, or to a trust,
limited liability company, corporation or partnership for the benefit of the
Member and/or any or all of the foregoing; (C) by a Founding Member with respect
to up to fifteen (15%) of the Units held by such Founding Member as of the date
that such Founding Member first became party to this Agreement; or (D) if the
Board of Directors approves such transfer; and (ii) that agrees in writing, in
accordance with the provisions of Section 9.01(d), to be bound by the provisions
of this Agreement, and (iii) to which such Units will be Transferred in
compliance with all applicable securities laws, (c) the Company, (d) following
compliance with Section 9.01(d), if a Member is an entity, any direct or
indirect wholly-owned subsidiary of a Member (i) that agrees in writing, in
accordance with the provisions of Section 9.01(d), to be bound by the provisions
of this Agreement and (ii) to which such Units will be Transferred in compliance
with all applicable securities laws, or (e) any person so designated by the
consent of the holders of a majority of the Units then-outstanding (on an
As-Converted Basis).


“Person” means any corporation, limited or general partnership, limited
liability company, trust, unincorporated association, any other entity or
organization, Governmental Authority, or an individual.
“Preferred Unit” means any Unit issued by the Company as, and designated in the
Unit Register as, a Preferred Unit of any Series.




--------------------------------------------------------------------------------




“Regular Units” has the meaning given it in Section 4.01(b).
“Repurchase Value” means the fair market value of the Repurchased Units, as
determined by the Board of Directors in its reasonable discretion and without
giving effect to any discounts for lack of marketability and/or lack of
controlling interest and with giving effect to the terms and preferences of the
Series A Preferred Units, including the liquidation preference thereof. For the
purposes of Section 9.05 of this Agreement, if the Seller disagrees in good
faith with the determination of the Board, then the Company and the Seller shall
select a mutually acceptable appraiser to determine the Repurchase Value of such
Units, or, if the Company and the Seller are unable to do so within fifteen (15)
days of the Repurchase Notice, an appraiser shall be appointed by the American
Arbitration Association, Boston, Massachusetts. Within thirty (30) days from his
appointment, the appraiser shall proceed to determine the Repurchase Value of
the Repurchased Units, and such determination shall be final and binding upon
the Company, the Seller and all other interested Persons. The Company and the
Seller, shall promptly furnish to the appraiser such information concerning the
Company and its financial condition, earnings, capitalization, business
prospects and sales of its Units as the appraiser may reasonably request for the
purpose of determining the Repurchase Value. Within such thirty (30) day period,
the appraiser shall notify in writing the Company, the Seller and any other
interested Persons known to the appraiser, of the final determination of
Repurchase Value. The parties shall pay equally the fees and expenses of the
appraiser; provided, however, that if the value of the Repurchased Units is not
more than one hundred five percent (105%) of the original value determined by
the Board of Directors pursuant to the applicable provision hereof, then the
party requesting the valuation shall pay all fees and expenses of the appraiser.
“Sale of the Company” has the meaning given it in Section 9.04.
“Securities Act” means the Securities Act of 1933, as amended.
“Seller Note” means that certain convertible promissory note issued by the
Company in favor of Spire Corporation dated as of September 18, 2013 in the
original principal amount of $2,400,000.
“Senior Loan Facility” means that certain Loan Agreement, dated on or about the
date hereof, by and between the Company and Middlesex Savings Bank, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Series” means, with respect to Preferred Units, a “group” of such Units (within
the meaning of Section 18-302 of the Act), comprised of such number of Preferred
Units, and possessing such relative rights, powers and duties, including voting
rights and Liquidation Preferences, and the qualifications, limitations and
restrictions thereof, as shall be stated and expressed in this Agreement
(including the resolution or resolutions of the Board of Directors, if any,
designating such Series after the date hereof as authorized herein).
“Series A Conversion Price” has the meaning given it in Paragraph 5(a) of
Exhibit 1.


“Series A Conversion Rate” has the meaning given it in Paragraph 5(a) of Exhibit
1.


“Series A Preferred Unit” means any Unit issued by the Company as, and
designated in the Unit Register as, a Series A Preferred Unit.
“Tax Matters Partner” has the meaning given it in Section 8.04.
“Transfer” and any grammatical variation thereof shall, with respect to any
Unit, refer to any sale, exchange, issuance, redemption, assignment,
distribution, gift or other transfer, disposition or alienation in




--------------------------------------------------------------------------------




any way (whether directly or indirectly, and whether voluntarily, involuntarily
or by operation of law) of such Unit.
“Unit” means a unit of a particular class and/or Series of Membership Interest,
and any successor security (including any such security of a successor entity).
“Unit Register” means a list of Members and their respective holdings of Units
of each class and/or Series (as applicable), together with Capital Contributions
relating to such Units, maintained with the books and records of the Company in
the manner described in Section 8.01.
ARTICLE II


General


2.01    Name of the Limited Liability Company. The name of the Company is “N2
Biomedical LLC”. The name of the Company may be changed at any time or from time
to time with the approval of the Board of Directors.


2.02    Office of the Limited Liability Company; Agent for Service of Process.
The address of the registered office of the Company is The Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware 19801. The name and address of
the resident agent for service of process for the Company is The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware 19801. The Board of Directors may establish places of business of the
Company within and without the State of Delaware, as and when required by the
Company’s business and in furtherance of its purposes, and may appoint (or cause
the appointment of) agents for service of process in all jurisdictions in which
the Company shall conduct business. The Company may, with the approval of the
Board of Directors, change from time to time its resident agent for service of
process, or the location of its registered office in Delaware.


2.03    Certain Filings. Mark Little, as an “authorized person” within the
meaning of the Act, has, prior to the date hereof, executed, delivered and filed
the Certificate of Formation with the office of the Secretary of State of the
State of Delaware and, upon such filing, his or her powers as such “authorized
person” ceased and each Director and Officer has been designated by this
Agreement as an “authorized person” within the meaning of the Act. Any Director
and any Officer may cause the Company to file such other certificates and
documents as may be necessary or appropriate to comply with the Act and any
other applicable requirements for the operation of a limited liability company
in accordance with the laws of the State of Delaware and any other jurisdictions
in which the Company shall conduct business, and to maintain such filings for so
long as the Company conducts business therein.


2.04    Purposes; Powers. The Company may engage in any business or activity in
which a limited liability company organized under the laws of the State of
Delaware may lawfully engage, and shall have and exercise all of the powers and
rights conferred upon limited liability companies formed pursuant to the Act
(including the borrowing of money and the issuance of guarantees of indebtedness
of other Persons).


2.05    Members.


(a)The name and business address of each of the Members shall be set forth in
the Unit Register.


(b)As of the date hereof, the holders of Units reflected as such in the Unit
Register are the only Members of the Company. Additional Members may only be
admitted to the Company in accordance with Section 2.05(c).




--------------------------------------------------------------------------------






(c)Any Person acquiring one or more Units from the Company or from another
Member in accordance with this Agreement shall, unless such acquiring Person is
a Member as of immediately prior to such acquisition, be deemed to have been
admitted to the Company as a Member, with no further action by the Directors or
any of the Members being necessary therefor, upon consummation of such
acquisition of Units and execution by such acquiring Person of a copy of this
Agreement or a counterpart hereof or another instrument evidencing such Person’s
agreement to be bound by the provisions hereof.


(d)In connection with any issuance of Units in accordance with the provisions of
this Agreement, the Unit Register shall be amended to reflect each additional
Member (if any), and any such amendment may be effected by any Director or any
one or more Officers without any vote, consent, approval or other action of the
Members.


(e)No Member shall have the right or power to resign, withdraw or retire from
the Company as a Member prior to the Liquidation of the Company (except upon a
Transfer of record ownership of all of such Members Units in compliance with,
and subject to, the provisions of Article IX).


(f)No Member may be expelled or required to resign, withdraw or retire from the
Company (except upon a Transfer of record ownership of all of such Member’s
Units in compliance with, and subject to, the provisions of Article IX).


2.06    Director as Member. The Directors may (but shall not be required to) be
a Member, and a Director’s rights, powers, authority, duties and obligations as
such shall be distinct and separate from its rights, powers, authority, duties
and obligations as a Member.


2.07    Liability of Members. Except as otherwise provided by non-waivable
provisions of the Act or other applicable law, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and
neither any Member nor the Directors shall be obligated personally for any such
debt, obligation or liability of the Company by reason of being a Member or
Director. Without limiting the foregoing, (i) no Member, in its capacity as a
Member (or, if applicable, as a Director), shall have any liability to restore
any negative balance in its Capital Account, and (ii) the failure of the Company
to observe any formalities or requirements relating to exercise of its powers or
management of its business or affairs under this Agreement or the Act shall not
be grounds for imposing personal liability on the Members or the Directors for
liabilities of the Company.


2.08    No Partnership. The Company is not intended to be a general partnership,
limited partnership or joint venture, and no Member or Director shall be
considered to be a partner or joint venturer of any other Member or Director,
for any purposes other than foreign and domestic federal, state, provincial and
local income tax purposes, and this Agreement shall not be construed to suggest
otherwise.


2.09    Title to Company Property. All property owned by the Company, whether
real or personal, tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member or Director, individually, shall have any
ownership of such property. The Company may hold any of its assets in its own
name or in the name of its nominee, which nominee may be one or more trusts. Any
property held by a nominee trust for the benefit of the Company shall, for
purposes of this Agreement, be treated as if such property were directly owned
by the Company.




--------------------------------------------------------------------------------








ARTICLE III


Capital Structure
3.01    Units Generally.


(a)    All Membership Interests in the Company shall be denominated in Units,
which may be Common Units or Preferred Units. Subject to the other provisions of
this Agreement (including those governing the Members’ respective rights to
receive allocations of Net Profits and Net Losses and distributions of cash or
other property, and to buy or sell Units), each Unit shall have the rights, and
be subject to the obligations, identical to those of each other Unit of the same
class and/or Series (as applicable).


(b)    The aggregate number of Units that the Company shall have authority to
issue is 1,773,943 Units, consisting of 1,423,394 Common Units and 310,549
Preferred Units, of which Preferred Units 310,549 shall be designated as Series
A Preferred Units. Of the Common Units authorized hereunder, 173,394 of such
Common Units shall be reserved by the Company to be issued in accordance with
the terms of an Option or incentive plan to be approved from time to time by the
Board of Directors, including such terms relative to vesting, forfeiture and
repurchase as may be determined, altered or waived in the sole discretion of the
Board of Directors.
  
(c)    Each Member’s holdings of Units may be evidenced by a certificate
therefor in the form approved by the Board of Directors or may be uncertified
and reflected solely on the Unit Register. Each certificate representing Units
will, until the time (i) such Units have been effectively registered under
Section 5 of the Securities Act and disposed of pursuant to an effective
registration statement or (ii) such Units can be freely sold and transferred
without restriction under the Securities Act, bear the following legends:


(i)“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933
(THE “ACT”) OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND,
UNLESS SO REGISTERED, THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE ACT AND
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.”;


(ii)“THESE SECURITIES ARE SUBJECT TO THE TERMS AND CONDITIONS OF THE LIMITED
LIABILITY COMPANY AGREEMENT OF N2 BIOMEDICAL LLC, AS IT MAY BE AMENDED AND/OR
RESTATED THEREAFTER IN ACCORDANCE WITH THE TERMS THEREOF, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF N2 BIOMEDICAL LLC.”; and


(iii)any legend required by the “blue sky” laws of any state to the extent such
laws are applicable to the Units represented by such certificate, or by any
other applicable law.


(d)    In connection with any issuance of any additional Units in accordance
with the provisions of this Agreement, the Unit Register shall be amended to
reflect the number and class and/or Series of such Units, and any such amendment
may be effected by any Director or any one or more Officers without any vote,
consent, approval or other action of the Members.






--------------------------------------------------------------------------------




(e)    Units of any Series may also be issued without consideration and treated
as "profits interests" as that term is defined in IRS Revenue Procedure 93-27
and clarified by Revenue Procedure 2001-43 that shall entitle a Member holding
such Units to share in the portion of the future net income, net loss and
capital appreciation of the Company and that will entitle such a Member to all
of the other rights of a Member, but that may be restricted and subject to
forfeiture and vesting in accordance with a separate agreement entered into by
and between the Company and the particular Member.  Accordingly, the Capital
Account balances of all of the Members of the Company at the time of granting of
any such profits interest will be revalued as of the date of such action
pursuant to Treasury Regulation §1.704-1(b)(2)(iv)(f), and no amount shall be
attributed to the Capital Account of such Member with respect to the grant of
such profits interest. Neither upon the grant of any profits interest nor at the
time that any Units representing such profits interest become substantially
vested (as that term is defined in Treasury Regulation §1.83-3(b)) shall the
Company or any of the Members deduct any amount (as wages, compensation, or
otherwise) for the fair market value of that profits interest.  Notwithstanding
the fact that any Units representing such profits interest may be substantially
nonvested (as that term is defined in Treasury Regulation §1.83-3(b)) at the
time of their grant, the Company and each Member receiving such Units shall
treat such Member as the owner of its respective Units from the date of the
grant of each such Unit, and each such Member shall take into account his or her
distributive share of Company income, gain, loss, deduction and credit
associated with his or her profits interest in computing his or her income tax
liability for the entire period during which that Member holds such Units.
Notwithstanding anything herein to the contrary, treatment of profits interests
granted hereunder and the rights and privileges associated therewith may be
changed hereafter by the Company as necessary in order to comply with the
provisions of the Code and the Treasury Regulations.


3.02    Common Units.


(a)    Subject to the other provisions of this Agreement (including those
governing the Members’ respective rights to receive allocations of Net Profits
and Net Losses and to buy or sell Units), all Common Units shall have the
rights, and be subject to the obligations, identical to those of each other
Common Unit. Common Units may be issued by the Company upon approval of the
Board of Directors.


(b)    The holders of Common Units shall be entitled to one vote for each Common
Unit held at all meetings of Members (and written actions in lieu of meetings),
with no right to cumulative voting; provided, however, that the voting rights of
the holders of Common Units are subject to and qualified by the rights of the
holders of any Preferred Units of any Series (whether presently existing or
hereafter designated in accordance with the provisions hereof). Any Common Units
which may be purchased or acquired by the Company may be reissued except as
otherwise provided by law or this Agreement.


3.03    Preferred Units.


(a)    Preferred Units may be issued by the Company from time to time upon the
approval of the Board of Directors in one or more Series, each Series to have
such terms as stated or expressed herein or in the resolution or resolutions
providing for the designation of such Series adopted by approval of the
Directors, and approval of other Series, if required by this Agreement, in
accordance herewith and with the terms of any other relevant agreement or
instrument to which the Company is a party. Any Preferred Units which may be
purchased or acquired by the Company may be reissued except as otherwise
provided by law or this Agreement.


(b)    The relative rights, powers and duties, including voting rights and
Liquidation Preferences, and the qualifications, limitations and restrictions
thereof, of Series A Preferred Units shall be set forth in Exhibit 1 hereto and
elsewhere in this Agreement.






--------------------------------------------------------------------------------




(c)    Authority is hereby expressly granted to the Directors, upon approval of
the Directors and, if expressly required by this Agreement, approval of any
other Series or class of Units as provided herein from time to time after the
date hereof, to issue Preferred Units in one or more additional Series, and in
connection with the designation of any such Series, by duly adopted resolution
or resolutions providing therefor (and/or for the issue of the Units thereof),
to determine and fix such relative rights, powers and duties, including special
voting rights and Liquidation Preferences, and the qualifications, limitations
and restrictions thereof, as shall be stated and expressed in such resolutions,
all to the fullest extent now or hereafter permitted by this Agreement and the
terms of any other relevant agreement or instrument to which the Company is a
party. Except as otherwise specifically provided in this Agreement or any such
other relevant agreement or instrument, no vote, consent, approval or other
action of any Member shall be a prerequisite to the issuance of any Preferred
Units of any Series, or to the designation of any such Series, authorized by and
complying with the conditions of this Agreement.


(d)    In the event that, after the date hereof, the Directors designate one or
more additional Series of Preferred Units as set forth in (and in compliance
with) Section 3.03(c) above, the resolution or resolutions of the Directors
effecting such designation shall, with no need for any further vote, consent,
approval or other action by any Member, constitute an amendment of this
Agreement, and a copy of such resolution or resolutions shall be appended as an
Exhibit to this Agreement.


3.04    Capital Contributions.


(a)    Any Person (including any Person that is a Member) acquiring one or more
Units from the Company on or after the date hereof shall be deemed to have made
a Capital Contribution in the amount of cash paid and/or the fair market value
of any other property (including any promissory note or other evidence of
indebtedness of such Person to the Company) and/or services transferred or
otherwise contributed to the Company as consideration for such Units (or
otherwise in connection with such acquisition thereof).


(b)    In connection with any issuance on or after the date hereof of additional
Units in accordance with the provisions hereof, the Unit Register shall be
amended to reflect the amount of the Capital Contribution attributable to such
Units (by class and/or Series, if applicable), if any, and any such amendment
may be effected by any Director or any one or more Officers without any vote,
consent, approval or other action of the Members.


3.05    No Withdrawal of or Interest on Capital. Except as otherwise expressly
provided in Section 3.03 or elsewhere in this Agreement, no Member shall be
obligated or permitted to make any additional Capital Contribution. No interest
shall accrue on any Capital Contribution, and no Member shall have the right to
withdraw or to be repaid any Capital Contribution or to receive any other
payment in respect of its Membership Interest (including any payment
contemplated by Section 18-604 of the Act, and this Section 3.05 shall expressly
constitute “provision otherwise” for the purposes of Section 18-604 of the Act),
except as specifically provided in this Agreement.


3.06    Debt Financing. In the event that the Company requires additional funds
to carry out its purposes, to conduct its business, or to meet its obligations,
the Company may borrow funds from such Persons (whether or not Members), and on
such terms and conditions, as may be approved by the Board of Directors (subject
to the terms and conditions of this Agreement).


3.07    Right of First Offer. Subject to the terms and conditions of this
Section 3.07 and applicable securities laws, if the Company proposes to offer or
sell any New Securities, except in the case of Excluded Issuances, the Company
shall first offer such New Securities to each Major Investor as follows:




--------------------------------------------------------------------------------






(a)    The Company shall give notice (the “Offer Notice”) to each Major Investor
stating (1) its bona fide intention to offer such New Securities, (2) the number
of such New Securities to be offered, and (3) the price and terms, if any, upon
which it proposes to offer such New Securities.


(b)    By notification to the Company within twenty (20) days after the Offer
Notice is given, each Major Investor may elect to purchase or otherwise acquire,
at the price and on the terms specified in the Offer Notice, up to that portion
of such New Securities which equals the proportion that the equity securities
issued and held, or issuable (directly or indirectly) upon conversion and/or
exercise, as applicable, of any other Convertible Securities then held, by such
Member bears to the total number of equity securities of the Company then
outstanding (assuming full conversion and/or exercise, as applicable, of all
unvested and vested Units or any other Convertible Securities). The closing of
any sale pursuant to this Section 3.07(b) shall occur within the later of ninety
(90) days of the date that the Offer Notice is given and the date of initial
sale of New Securities pursuant to Section 3.07(c).


(c)    If all New Securities referred to in the Offer Notice are not elected to
be purchased or acquired as provided in Section 3.07(b), the Company may, during
the ninety (90) day period following the expiration of the twenty-day period
provided in Section 3.07(b), offer and sell the remaining unsubscribed portion
of such New Securities to any Person or Persons at a price not less than, and
upon terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
sixty (60) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the Major Investors in accordance with this Section 3.07.


(d)    The covenants set forth in Section 3.07 shall terminate and be of no
further force or effect upon the earliest to occur of (i) the consummation of an
Initial Public Offering, (ii) the time at which the Company first becomes
subject to the periodic reporting requirements of Section 12(g) or Section 15(d)
of the Exchange Act, or (iii) a Liquidation of the Company.


ARTICLE IV


Distributions


4.01    Dividends. Subject to the other provisions of this Agreement (including
Section 4.02 and the terms of any Series of Preferred Units):
 
(a)    Dividends of cash from the operations of the Company shall be paid to the
Members of record at such time or times prior to the Liquidation of the Company,
and in such aggregate amounts, as, if and when the Board of Directors shall
determine;


(b)    Dividends from the proceeds of any sale of the Company’s assets (other
than in the ordinary course of business) or upon the distribution of loan
proceeds shall be paid to the Members on account of the Units then held by such
Members, excluding any profits interest Units issued pursuant to Section 3.01
hereof until such time as the aggregate Capital Account adjustment made at the
time such profits interest was issued has been distributed by the Company
pursuant to this Section 4.01(b) or upon a Liquidation of the Company; provided,
however, the amount of any such Dividend that would otherwise have been
allocated to a Unit underlying such profits interest (but for the exclusion set
forth earlier in this sentence) shall be paid to the holders of the same Series
of Units that are not profits interests (“Regular Units”) pro rata based upon
such Regular Units held; and provided, further, than any such Dividends shall be
made of record at such




--------------------------------------------------------------------------------




time or times prior to the Liquidation of the Company, and in such aggregate
amounts, as, if and when the Board of Directors shall determine;


(c)    If, as and when Dividends are to be paid by the Company, they shall be
paid to the Members in proportion to their respective record holdings of Units
(regardless of class or Series thereof) as of the record date for the relevant
Dividend (determined in accordance with Section 6.03(i)); and


(d)    Notwithstanding the provisions of this Agreement, no dividends or other
distributions shall be made in violation of any loan covenants made by the
Company to any bank or other financial institution in connection with any
Indebtedness of the Company, including, without limitation, under the Senior
Loan Facility.


4.02    Tax Distributions. Notwithstanding anything to the contrary in the
foregoing provisions of Section 4.01 or the terms of any Series of Preferred
Units, subject to applicable law and upon approval of the Directors, the Company
shall, to the extent that the Company has available funds, distribute to each
Member, in cash, an amount (provided such amount is greater than zero) equal to
(A) the product of (i) the cumulative net taxable income or gain of the Company
through the last day of the immediately preceding taxable year that was
allocated to such Member, and (ii) the highest combined marginal rate of federal
and state income tax (taking into account the deduction of state taxes against
federal taxable income) applicable to corporations subject to taxation in the
highest tax rate state in which the Company has income tax nexus; minus (B) the
cumulative amount of distributions previously made to such Member pursuant to
this Section 4.02 with respect to the immediately preceding taxable year.
Notwithstanding anything to the contrary contained herein, unless otherwise
specifically designated by the Board of Directors, Dividends, excluding
Compensatory Payments, during any year shall be presumed to have been made
pursuant to this Section 4.02 until the Company has made distributions in the
aggregate sufficient to satisfy its obligations hereunder.


4.03    Distribution of Assets in Kind. Except as otherwise expressly provided
herein, no Member shall have any right to require any distribution of any assets
of the Company in kind. If any assets of the Company are distributed in kind,
such assets shall, unless otherwise expressly provided herein, be distributed on
the basis of their fair market value as determined by an independent third party
qualified, in the determination of the Board of Directors, to render such a
valuation. Any Member entitled to any interest in such assets shall, unless
otherwise determined by the Board of Directors, receive separate assets of the
Company and not an interest as a joint owner or other undivided interest with
any other Member.


ARTICLE V


Capital Accounts; Allocation Of Net Profits And Net Losses


5.01    Capital Accounts. For each Member (and each permitted assignee, if any),
the Company shall establish and maintain a separate Capital Account.


5.02    Basic Allocations.
    
(a)    Except as provided in Section 5.03 below (which shall be applied first),
Net Profits of the Company for any relevant period shall be allocated as
follows:


(i)    First, to any Members having negative Adjusted Capital Account balances,
in proportion to and to the extent of such negative balances; and






--------------------------------------------------------------------------------




(ii)    The balance, if any, to the Members in such proportions and in such
amounts as would result in the Adjusted Capital Account balance of each Member
equaling, as nearly as possible, such Member’s share of the then Company Capital
determined by calculating the amount the Member would receive if an amount equal
to the Company Capital were distributed to the Members in accordance with the
provisions of Section 10.03(b), assuming, for purposes of this Section 5.02
only, that each class and (if applicable) Series of Units entitled to convert
into Common Units as of immediately prior to such distribution did so convert at
such time if such conversion would result in the holders of Units of such class
and (if applicable) Series receiving a greater proportion of Company Capital
upon such distribution.


(b)    Except as provided in Section 5.03 below (which shall be applied first),
Net Losses of the Company for any relevant period shall be allocated among the
Members as follows:


(i)    First, to each Member with a positive Adjusted Capital Account balance,
in the amount of such positive balance; provided, however, that if the amount of
Net Losses to be allocated is less than the sum of the Adjusted Capital Account
balances of all Members having positive Adjusted Capital Account balances, then
the Net Losses shall be allocated to such Members in such proportions and in
such amounts as would result in the Adjusted Capital Account balance of each
Member equaling, as nearly as possible, such Member’s share of the then Company
Capital determined as set forth in Section 5.02(a)(ii) above; and


(ii)    The balance, if any, to the Members in proportion to their respective
holdings of Units (on an As-Converted Basis).


(c)    If the amount of Net Profits allocable to the Members pursuant to
Section 5.02(a)(ii) or the amount of Net Losses allocable to them pursuant to
Section 5.02(b)(i) is insufficient to allow the Adjusted Capital Account balance
of each Member to equal such Member's share of the Company Capital, such Net
Profits or Net Losses shall be allocated among the Members in such a manner as
to decrease the differences between the Members’ respective Adjusted Capital
Account balances and their respective shares of the Company Capital in
proportion to such differences.


(d)    Allocations of Net Profits and Net Losses provided for in this Section
5.02 shall generally be made as of the end of the fiscal year of the Company;
provided, however, that allocations of items of Net Profits and Net Losses
described in clause (vi) of the definition of “Net Profits” and “Net Losses”
shall be made at the time deemed realized as described in the definition of
“Capital Account.”


5.03    Regulatory Allocations. Notwithstanding the provisions of Section 5.02
above, the following allocations of Net Profits, Net Losses and items thereof
shall be made in the following order of priority:


(a)    Items of income or gain (computed with the adjustments contained in
paragraphs (i), (ii) and (iii) of the definition of “Net Profits and Net
Losses”) for any taxable period shall be allocated to the Members in the manner
and to the minimum extent required by the “minimum gain chargeback” provisions
of Treasury Regulation Section 1.704-2(f) and Treasury Regulation Section
1.704-2(i)(4).


(b)    All “nonrecourse deductions” (as defined in Treasury Regulation
Section 1.704-2(b)(1)) of the Company for any year shall be allocated to the
Members in the same manner as Net Profits or Net Losses; provided, however, that
nonrecourse deductions attributable to “partner nonrecourse debt” (as defined in
Treasury Regulation Section 1.704-2(b)(4)) shall be allocated to the Members in
accordance with the provisions of Treasury Regulation Section 1.704-2(i)(1).






--------------------------------------------------------------------------------




(c)    Items of income or gain (computed with the adjustments contained in
paragraphs (i), (ii) and (iii) of the definition of “Net Profits and Net
Losses”) for any taxable period shall be allocated to the Members in the manner
and to the extent required by the “qualified income offset” provisions of
Treasury Regulation Section 1.704-1(b)(2)(ii)(d).


(d)    In no event shall Net Losses of the Company be allocated to a Member if
such allocation would cause or increase a negative balance in such Member's
Adjusted Capital Account (determined, for purposes of this Section 5.03(d) only,
by increasing the Member's Capital Account balance by the amount the Member is
obligated to restore to the Company pursuant to Treasury Regulation Section
1.704-1(b)(2)(ii)(c)).


(e)    In the event that items of income, gain, loss or deduction are allocated
to one or more Members pursuant to any of subsections (a) through (d) above (the
“Original Allocation”), subsequent items of income, gain, loss or deduction will
first be allocated (subject to the provisions of subsections (a) through (d)
above) to the Members in a manner designed to result in each Member having a
Capital Account balance equal to what it would have been had the Original
Allocation not occurred; provided, however, that no such allocation shall be
made pursuant to this subsection (e) if (i) the Original Allocation had the
effect of offsetting a prior Original Allocation or (ii) the Original Allocation
likely (in the opinion of the Company’s accountants) will be offset by another
Original Allocation in the future (e.g., an Original Allocation of “nonrecourse
deductions” under subsection (b) above that likely will be offset by a
subsequent “minimum gain chargeback” under subsection (a) above).


(f)    Except as otherwise provided herein or as required by Code Section 704,
for tax purposes, all items of income, gain, loss, deduction or credit shall be
allocated to the Members in the same manner as are Net Profits and Net Losses;
provided, however, that if the Carrying Value of any property of the Company
differs from its adjusted basis for tax purposes, then items of income, gain,
loss, deduction or credit related to such property for tax purposes shall be
allocated among the Members so as to take account of the variation between the
adjusted basis of the property for tax purposes and its Carrying Value in the
manner provided for under Code Section 704(c).


5.04    Allocations Upon Transfer or Admission. In the event that a Member
acquires Units either by Transfer from another Member or by acquisition from the
Company, the Net Profits, Net Losses, gross income, nonrecourse deductions and
items thereof attributable to the Units so Transferred or acquired shall be
allocated among the Members based on a method chosen by the Board of Directors
(or, if the Board of Directors so determines, by the Treasurer), in its sole
discretion, which method shall comply with Section 706 of the Code and shall be
binding on all Members. For purposes of determining the date on which the
acquisition occurs, the Company may make use of any convention allowable under
Section 706(d) of the Code.


ARTICLE VI


Management


6.01    Management of the Company Generally. The Directors are hereby designated
as the “managers” of the Company within the meaning of the Act. The business and
affairs of the Company shall be managed by or under the direction of the board
of directors (the “Board of Directors” or the “Board”), which shall have the
right, power and authority to exercise all of the powers of the Company, and,
except as otherwise expressly provided by this Agreement or required by
non-waivable provisions of the Act or other applicable law, the Members (in
their respective capacities as such) shall have no right, power or authority to
vote, consent or approve with respect to any Company matter not submitted to
such vote, consent




--------------------------------------------------------------------------------




or approval by the Directors. Decisions or actions made, taken or approved by
the Board of Directors (or, with respect to matters requiring a vote, consent or
other action of the Members hereunder or pursuant to non-waivable provisions of
applicable law, by the Members) in accordance with this Agreement shall
constitute decisions or actions of the Company and shall be binding on each
Member and Officer. Except as may be expressly provided otherwise elsewhere in
this Agreement, no Member (in its capacity as such) shall have any right, power
or authority to act for or on behalf of the Company, to do any act that would be
binding on the Company, or to incur any expenditures on behalf of the Company.


6.02    Directors.


(a)    Size of Board of Directors. Subject to the increase or decrease in the
size of the Board of Directors as provided herein, the Board of Directors shall
initially consist of three (3) Directors. Subject to the terms of any Series of
Preferred Units, the Directors shall be elected by the holders of a majority of
the outstanding Units (on an As-Converted Basis). The initial Directors of the
Company shall be Mark Little, Eric Tobin and Roger Little (who will be
designated as the Series A Director) and, unless otherwise appointed as a
Director pursuant to the terms of this Agreement, or the terms of any Series of
Preferred Units, no other Person shall have or be granted any of the rights,
powers or authority of a Director hereunder (except to the extent the Directors’
may approve the delegation of any rights, powers and/or authority as the
Directors to Officers and agents of the Company). Except as may be otherwise
provided in a duly approved separate written agreement binding on the Company
and the Directors, the Directors shall not be entitled to any compensation by
the Company for serving in such capacity. Directors who are also serving as
Officers shall not receive additional compensation for serving in the capacity
of a Director. Subject to the terms of any Series of Preferred Units, the size
of the Board of Directors may be increased or decreased by approval of the
holders of a majority of the outstanding Units (on an As-Converted Basis) (but
shall never be less than one Director).


(b)    Quorum. Except as otherwise provided by law, the Certificate of Formation
or this Agreement, the majority of the Directors, present in person or by means
of remote communication shall constitute a quorum for the transaction of
business.


(c)    Regular Meetings. Regular meetings of the Board of Directors may be held
without notice at such time and place as shall be determined from time to time
by the Board of Directors; provided that any Director who is absent when such a
determination is made shall be given notice of the determination in accordance
with Section 6.02(g) below. For so long as any Series of Preferred Units has the
right, voting as a separate class, to elect a Director, (i) the Board of
Directors shall meet at least once per calendar quarter and, (ii) at each
regular meeting of the Board of Directors, the Board of Directors shall review
the meeting dates for the next two regular meetings.
   
(d)    Special Meetings. Special meetings of the Board of Directors may be held
at any time and place designated in a call by the Chief Executive Officer, two
or more Directors, or by one Director in the event that there is only a single
Director in office.


(e)    Notice of Meetings. Notice of any special meeting of Directors shall be
given to each Director and notice of any regular meeting of Directors shall be
given to any Director who is absent from the regular Board meeting when the date
of such meeting was determined, in each case by the Secretary or by the Officer
or one of the Directors calling the meeting. Such notice shall be duly given to
the applicable Director (i) by giving notice to such Director in person or by
telephone at least 48 hours in advance of the meeting, (ii) by sending an
electronic or facsimile notice, or delivering written notice by hand, to such
Director’s last known business, home or electronic mail address at least 48
hours in advance of the meeting, or (iii) by sending written notice, via
first-class mail or reputable overnight courier, to such Director’s last




--------------------------------------------------------------------------------




known business or home address at least 72 hours in advance of the meeting. For
so long as any Series of Preferred Units has the right, voting as a separate
class, to elect a Director, any notice or waiver of notice of a meeting of the
Board of Directors shall specify the purposes of the meeting. Notwithstanding
anything herein to the contrary, a Director’s attendance at a meeting, other
than attendance solely to protest lack of notice, shall constitute waiver of
notice pursuant to this Section 6.02(e).


(f)    Action at Meeting. When a quorum is present at any meeting, the majority
of the Directors present shall decide any matter to be voted upon by the
Directors at such meeting, except when a different vote is required by express
provision of law, the Certificate of Formation or this Agreement. In the event
of a deadlock in a vote on any action, the action shall not be approved. Where
such action has been approved in accordance with the terms of this Agreement,
unless otherwise determined in the course of such approval, any one Director may
execute such agreements, documents, instruments or certificates as are necessary
to effectuate and implement such approved actions.


(g)Action without Meeting. Any action required or permitted to be taken at any
meeting of Directors may be taken without a meeting, without prior notice and
without a vote, if a consent in writing (including e-mail or other means of
electronic communication), setting forth the action so taken, is signed (or
otherwise clearly assented to by means allowing the creation of a permanent
record, including e-mail or other means of electronic communication) by all of
the Directors. Prompt notice of the taking of an action without a meeting by
less than unanimous written consent shall be given to those Directors who have
not consented in writing, provided that no failure to give any such notice shall
invalidate any action so taken.


(h)Removal. Subject to any limitations imposed by applicable law and the terms
of any Series of Preferred Units, the Board of Directors or any Director may be
removed from office at any time, by the affirmative vote of the holders of a
majority of the voting power of all then-outstanding Units of the Company
entitled to vote generally at an election of Directors.


(i)Resignation. Any Director may resign by delivering his written resignation
(including by means of email or other electronic communication) to the Board of
Directors. Such resignation shall be effective upon receipt unless it is
specified to be effective at some other time or upon the happening of some other
event.


(j)Management Following Removal, Etc. In the event any Director is removed as a
Director in accordance with Section 6.02(h), or otherwise ceases to be a
Director hereunder (regardless of whether such cessation involves any breach of
this Agreement by any Person), the Company shall be managed by the remaining
Directors, or if none remain, by or under the direction of the holders of the
Units as a Delaware limited liability company without “managers” (within the
meaning of the Act), until such time as a substitute or replacement Director is
approved and appointed in accordance with the last sentence of this Section
6.02(j). In such event, this Agreement and any other relevant document or
instrument (including the Company’s filings with any Governmental Authority) may
be amended to reflect termination of any Director being a Director hereunder,
and the approval and appointment of a substitute or replacement Director (if
any), by the holders of a majority of the outstanding Units (on an As-Converted
Basis) or the substitute or replacement Director (if any), or any Officer, with
no consent, approval or other action of such Director being necessary therefor.


(k)Activities. The Directors will devote such of their time during normal
business days and hours as in their discretion shall be deemed necessary and
sufficient for the management of the affairs of the Company. The Directors may
otherwise engage, directly or indirectly, in any other business, irrespective of
whether any such business is similar to, or identical with, the business of the
Company. The Directors may directly or indirectly purchase, sell, hold or
otherwise deal with investments for their own




--------------------------------------------------------------------------------




accounts, for their family members or for other clients, irrespective of whether
such investments are purchased, sold, held or otherwise dealt with for the
account of the Company. A Member of the Company will not, solely by reason of
being a Member of the Company, have any right to participate in any manner in
any profits or income earned or derived by or accruing to any Director from the
conduct of any business other than the business of the Company or from any
transaction effected by any such person for any account other than that of the
Company.


(l)Miscellaneous. The Company shall provide or cause to be provided to each
Director (i) simultaneously, all board and committee materials, including but
not limited to board packages, agendas, proposed resolutions or proposed actions
by written consent and (ii) promptly, a true and correct copy of the minutes of
each meeting of the Board and any committee of the Board. Any Director elected
by a Series of Preferred Units, voting as a separate class, shall be entitled to
sit on each committee of the Board of Directors. The Board of Directors shall
meet at least quarterly and at least four times per year. At each meeting of the
Board of Directors, the Board shall review the meeting dates for the following
for Board meetings.


6.03    Members.


(a)    Place of Meetings. All meetings of Members shall be held at such place
within or without the State of Delaware as may be designated from time to time
by the Board of Directors or, if not so designated, at the principal office of
the Company. The Board of Directors may, in its sole discretion, determine that
a meeting shall not be held at any geographical place, but shall instead be held
solely by means of remote communication in a manner determined by the Board of
Directors.


(b)    Special Meetings. Special meetings of Members may be called at any time
by any Director or by Members holding a majority of the Units (on an
As-Converted Basis). Business transacted at any special meeting of Members shall
be limited to matters relating to the purpose or purposes stated in the notice
of meeting.


(c)    Notice of Meetings. Except as otherwise provided by law, written notice
of each meeting of Members, whether annual or special, shall be given not less
than 48 hours nor more than 60 days before the date of the meeting to each
Member entitled to vote at such meeting. Without limiting the manner by which
notice otherwise may be given to Members, any notice shall be effective if given
by a form of electronic transmission consented to by the Member to whom the
notice is given. The notices of all meetings shall state the place, if any, date
and hour of the meeting and the means of remote communications, if any, by which
Members and proxy holders may be deemed to be present in person and vote at such
meeting. The notice of a special meeting shall state, in addition, the purpose
or purposes for which the meeting is called. If mailed, notice is given when
deposited in the United States mail, postage prepaid, directed to the Member at
its address as it appears on the records of the Company. If notice is given by
electronic transmission, such notice shall be deemed given upon receipt.
 
(d)    Quorum. Except as otherwise provided by law, the Certificate of Formation
or this Agreement, the holders of a majority of the Units outstanding and
entitled to vote at the meeting (on as As-Converted Basis), present in person,
present by means of remote communication, if any, authorized by the Board of
Directors in its sole discretion, or represented by proxy, shall constitute a
quorum for the transaction of business; provided, however, that, notwithstanding
the foregoing, Units of any class or Series which are not entitled to vote by
the terms of such class or Series shall be disregarded for purposes of
determination of a quorum (regardless of whether Units of such class or Series
may be convertible into or exchangeable for Units of another class or Series
entitled to vote).






--------------------------------------------------------------------------------




(e)    Adjournments. Any meeting of Members may be adjourned from time to time
to any other time and to any other place, if any, at which a meeting of Members
may be held under this Agreement by the Members present or represented at the
meeting and entitled to vote, although less than a quorum, or, if no Member is
present, by any Officer entitled to preside at or to act as secretary of such
meeting. It shall not be necessary to notify any Member of any adjournment of
less than 30 days if the time and place, if any, of the adjourned meeting , and
the means of remote communication, if any, by which the Members may be deemed to
be present in person and vote at such adjourned meeting, are announced at the
meeting at which adjournment is taken, unless after the adjournment a new record
date is fixed for the adjourned meeting. At the adjourned meeting, the Company
may transact any business which might have been transacted at the original
meeting.


(f)    Voting and Proxies.


(i)Each Member holding Units entitled to vote on the relevant matter(s) of
record shall be entitled to vote at a meeting of Members, or to express consent
or dissent to the Company action in writing (including by e-mail or other means
of electronic communication) without a meeting. Except as otherwise expressly
provided in this Agreement (including the terms of any Series of Preferred
Units, whether existing on the date hereof or designated by the Board of
Directors after the date hereof in accordance herewith) or required by
non-waivable provisions of applicable law, (A) holders of Preferred Units shall
vote together with holders of Common Units as a single class, and (B) neither
different Series of such Preferred Units nor Common Units shall be construed to
constitute different classes of Units for the purposes of voting by class.


(ii)A Member holding Units entitled to vote on the relevant matter(s) may vote
or express consent or dissent in person or may authorize another person or
persons to vote or act for him by written proxy executed by the Member or its
authorized agent and delivered (including by e-mail or other electronic
transmission) to any Officer. No such proxy shall be voted or acted upon after
three years from the date of its execution, unless the proxy expressly provides
for a longer period.


(iii)A Member holding Units entitled to vote on the relevant matter(s) may vote
(or express consent) in favor of such matter with respect to one or more such
Units and, with respect to the same matter, vote (or express dissent) against
such matter, and/or abstain from voting, with respect to the remainder of such
Units (or a portion thereof). In the event any Member elects to vote (or express
consent or dissent) on any matter as described in the preceding sentence, the
groups of such Member’s Units (A) voted in favor of such matter, (B) voted
against such matter, and/or (C) abstaining from such vote, shall each be deemed
held, with respect to such matter, by a different Member.


(g)    Action at Meeting. When a quorum is present at any meeting, the Members
representing a majority of the total Units of each class outstanding and
entitled to vote (on an As-Converted Basis) shall decide any matter to be voted
upon by the Members at such meeting, except when a different vote is required by
express provision of law, the Certificate of Formation or this Agreement;
provided, however, that, notwithstanding the foregoing, Units of any class or
Series which are not entitled to vote with respect to the relevant matter by the
terms of such class or Series shall not be entitled to vote with respect to such
matter regardless of whether Units of such class or Series may be convertible
into or exchangeable for Units of another class or Series entitled to vote. The
Company shall promptly provide or cause to be provided to each Member a true and
correct copy of the minutes of each meeting (whether at the principal office of
the Company or remotely held) of the Members.


(h)    Action without Meeting. Any action required or permitted to be taken at
any meeting of Members may be taken without a meeting, without prior notice and
without a vote, if a consent in writing




--------------------------------------------------------------------------------




(including e-mail or other means of electronic communication), setting forth the
action so taken, is signed (or otherwise clearly assented to by means allowing
the creation of a permanent record, including e-mail or other means of
electronic communication) by the Members holding not less than the minimum
aggregate number (and, if applicable, class and/or Series) of Units outstanding
and entitled to vote with respect to such action that would be necessary to
authorize or take such action at a meeting at which all Members entitled to vote
on such action were present and voted. Prompt notice of the taking of an action
without a meeting by less than unanimous written consent shall be given to those
Members entitled to vote thereon who have not consented in writing, provided
that no failure to give any such notice shall invalidate any action so taken. A
copy of any action proposed to be taken by the Members without a meeting shall
be provided to each Member holding Series A Preferred Units prior to execution
thereof.


(i)    Record Date. The Board of Directors may fix in advance a date as a record
date for the determination of the Members entitled to notice of or to vote at
any meeting of Members or to express consent (or dissent) to Company action in
writing without a meeting, or entitled to receive payment of any Dividend
(subject to Section 5.04), allotment of any rights in respect of any change,
conversion or exchange of Units, or for the purpose of any other lawful action.
Such record date shall not be more than 60 days nor less than 48 hours before
the date of such meeting, nor more than 10 days after the date of adoption of a
record date for a written consent without a meeting, nor more than 60 days prior
to any other action to which such record date relates. If no record date is
fixed, the record date for determining Members entitled to notice of or to vote
at a meeting of Members shall be at the close of business on the day before the
day on which notice is given, or, if notice is waived, at the close of business
on the day before the day on which the meeting is held. The record date for
determining Members entitled to express consent to Company action in writing
without a meeting, when no prior action by the Board of Directors is necessary,
shall be the day on which the first written consent is properly delivered to the
Company. The record date for determining Members for any other purpose shall be
at the close of business on the day on which the Board of Directors adopt the
resolution relating to such purpose. A determination of Members of record
entitled to notice of or to vote at a meeting of Members shall apply to any
adjournment of the meeting; provided, however, that the Board of Directors may
fix a new record date for the adjourned meeting.


6.04    Officers.


(a)    Enumeration. The officers of the Company (the “Officers”) may consist of
a Chief Executive Officer, President, a Treasurer, a Secretary and such other
Officers with such other titles as the Board of Directors shall determine.


(b)    Appointment. Any Officer may be appointed by the Board of Directors at
any time.


(c)    Qualification. No Officer need be a Member. Any two or more offices may
be held by the same person.


(d)    Tenure. Except as otherwise provided by law, by the Certificate of
Formation or by this Agreement, each Officer shall hold office until his
successor is duly appointed hereunder, unless a different term is specified by
the Board of Directors, or until his or her earlier death, resignation or
removal.


(e)    Resignation and Removal. Any Officer may resign by delivering his written
resignation to the Board of Directors. Such resignation shall be effective upon
receipt unless it is specified to be effective at some other time or upon the
happening of some other event. Any Officer may be removed at any time, with or
without cause, by the Board of Directors, but such removal shall be without
prejudice to the rights of such Officer, if any, under any contract or agreement
between such Officer and the Company.






--------------------------------------------------------------------------------




(f)    Vacancies. The Board of Directors may fill any vacancy occurring in any
office for any reason and may, in its discretion, leave unfilled for such period
as it may determine any office. Each such successor shall hold office for the
unexpired term of his predecessor and until his successor is duly appointed
hereunder, or until his earlier death, resignation or removal.


(g)    Chief Executive Officer. The Chief Executive Officer shall, subject to
the direction of the Board of Directors, shall be the principal executive
officer of the Company. The Chief Executive Officer shall perform such other
duties and possess such other powers as the Board of Directors may from time to
time prescribe.


(h)    President. The President shall, subject to the direction of the Board of
Directors and the Chief Executive Officer, have general charge and supervision
of the day-to-day business of the Company. The President shall perform such
other duties and possess such other powers as the Board of Directors may from
time to time prescribe.


(i)    Vice Presidents. Any Vice President shall perform such duties and possess
such powers as the Board of Directors may from time to time prescribe. In the
event of the absence, inability or refusal to act of the President, the Vice
President (or if there shall be more than one, the Vice Presidents in the order
determined by the Board of Directors) shall perform the duties of the President
and when so performing shall have all the powers of and be subject to all the
restrictions upon the President. The Board of Directors may assign to any Vice
President the title of Executive Vice President, Senior Vice President or any
other title selected by the Board of Directors.


(j)    Secretary and Assistant Secretaries. The Secretary shall perform such
duties and possess such powers as the Board of Directors may from time to time
prescribe. In addition, the Secretary shall perform such duties and possess such
powers as are incident to the office of the secretary of a corporation organized
under the DGCL, including the duty and power to give notices of all meetings of
Members, to attend all meetings of Members and keep a record of the proceedings,
to maintain the Unit Register, and to be custodian of the Company records.


Any Assistant Secretary shall perform such duties and possess such powers as the
Board of Directors or the Secretary may from time to time prescribe. In the
event of the absence, inability or refusal to act of the Secretary, the
Assistant Secretary (or if there shall be more than one, the Assistant
Secretaries in the order determined by the Board of Directors) shall perform the
duties and exercise the powers of the Secretary.
In the absence of the Secretary or any Assistant Secretary at any meeting of
Members, the person presiding at the meeting shall designate a temporary
secretary to keep a record of the meeting.
(k)    Treasurer and Assistant Treasurers. The Treasurer shall be the chief
financial officer of the Company and perform such duties and possess such powers
as may from time to time be assigned to him by the Board of Directors. In
addition, the Treasurer shall perform such duties and possess such powers as are
incident to the office of the treasurer of a corporation organized under the
DGCL, including the duty and power to keep and be responsible for all funds and
securities of the Company, to deposit funds of the Company in depositories
selected to keep and disburse such funds as ordered by the Board of Directors,
to make proper accounts of such funds, and to render as required by the Board of
Directors statements of financial transactions and of the financial condition of
the Company. The Board of Directors may assign the Treasurer the title of Chief
Financial Officer.


The Assistant Treasurers shall perform such duties and possess such powers as
the Board of Directors, or the Treasurer may from time to time prescribe. In the
event of the absence, inability or refusal to act of




--------------------------------------------------------------------------------




the Treasurer, the Assistant Treasurer (or if there shall be more than one, the
Assistant Treasurers in the order determined by the Board of Directors) shall
perform the duties and exercise the powers of the Treasurer.
(l)    Compensation. Officers shall be entitled to such salaries, compensation
or reimbursement (if any) as shall be fixed or allowed from time to time by the
Board of Directors subject to Section 6.08(c) below.


6.05    Binding the Company. Except as the Board of Directors may generally or
in any particular case or cases otherwise authorize, and subject to the other
provisions of this Agreement and the Certificate of Formation, all deeds,
leases, contracts, bonds, notes, checks, drafts or other obligations made,
accepted or endorsed by the Company shall be signed by a Director or any one or
more Officers.


6.06    Contracts with Members, Director and Officers. Subject to the other
provisions herein, in addition to the transactions contemplated hereby, the
Company may engage in business with, or enter into one or more agreements,
leases, contracts or other arrangements for the furnishing to or by the Company
of goods, services, technology or space with, any Member, Director or Officer,
or an Affiliate of any Member, Director or Officer, and may pay compensation in
connection with such business, goods, services, technology or space, provided in
each case the amounts payable thereunder are reasonably comparable to those
which would be payable to unaffiliated Persons under similar arrangements, and
if the Board of Directors determine in good faith that such amounts are so
comparable.


6.07    Exculpation and Indemnification of Director.


(a)    No Indemnitee (as defined below) shall have any liability to the Company
or to any Member or Director for any loss suffered by the Company which arises
out of any action or inaction by such Indemnitee with respect to the Company if
such Indemnitee so acted or omitted to act (i) in the good faith (A) and
reasonable belief that such course of conduct was in, or was not opposed to, the
best interests of the Company, or (B) reliance on the provisions of this
Agreement, and (ii) such course of conduct did not constitute gross negligence
or willful misconduct of such Indemnitee.


(b)    The Company shall, to the fullest extent permitted by applicable law,
indemnify each Person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that he
is or was, or has agreed to become, a Director or an Officer, or is or was
serving, or has agreed to serve, at the request of the Company, as a director,
officer, manager or trustee of, or in a similar capacity with, another
corporation, partnership, limited liability company, joint venture, trust or
other enterprise (including any employee benefit plan) (each such Person being
referred to hereafter as an “Indemnitee”), or by reason of any action taken or
omitted, or alleged to have been taken or omitted, in such capacity, against all
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by or on behalf of such Indemnitee
in connection with such action, suit or proceeding and any appeal therefrom.


(c)    As a condition precedent to his right to be indemnified, the Indemnitee
must notify the Company in writing as soon as practicable of any action, suit,
proceeding or investigation involving him for which indemnity hereunder will or
could be sought; provided that no failure to so notify the Company shall relieve
the Company of its obligations to an Indemnitee hereunder except to the extent
that the Company is prejudiced by such failure. With respect to any action,
suit, proceeding or investigation of which the Company is so notified, the
Company will be entitled to participate therein at its own expense and/or to
assume the defense thereof at its own expense, with legal counsel reasonably
acceptable to the Indemnitee.






--------------------------------------------------------------------------------




(d)    In the event that the Company does not assume the defense of any action,
suit, proceeding or investigation of which the Company receives notice under
this Section 6.07, the Company shall pay in advance of the final disposition of
such matter any expenses (including attorneys' fees) incurred by an Indemnitee
in defending a civil or criminal action, suit, proceeding or investigation or
any appeal therefrom as such expenses are incurred; provided, however, that the
payment of such expenses incurred by an Indemnitee in advance of the final
disposition of such matter shall be made only upon receipt of an undertaking by
or on behalf of the Indemnitee to repay all amounts so advanced in the event
that it shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by the Company as authorized in this Section 6.07, which undertaking
shall be accepted without reference to the financial ability of the Indemnitee
to make such repayment; and further provided that no such advancement of
expenses shall be made if it is determined that (i) the Indemnitee did not act
(A) in good faith and in a manner he reasonably believed to be in, or not
opposed to, the best interests of the Company, or (B) in the good faith reliance
on the provisions of this Agreement, or (ii) with respect to any criminal action
or proceeding, the Indemnitee had reasonable cause to believe his conduct was
unlawful.


(e)    The Company shall not indemnify an Indemnitee seeking indemnification in
connection with a proceeding (or part thereof) initiated by such Indemnitee
unless the initiation thereof was approved by the Directors. In addition, the
Company shall not indemnify an Indemnitee to the extent such Indemnitee is
reimbursed from the proceeds of insurance, and in the event the Company makes
any indemnification payments to an Indemnitee and such Indemnitee is
subsequently reimbursed from the proceeds of insurance, such Indemnitee shall
promptly refund such indemnification payments to the Company to the extent of
such insurance reimbursement.


(f)    All determinations hereunder as to the entitlement of an Indemnitee to
indemnification or advancement of expenses shall be made in each instance by (in
order of priority) (i) the independent Directors if there are any Directors not
at that time a party to the action, suit or proceeding in question, (ii) a
majority vote of a quorum of the outstanding Units (on an As-Converted Basis) of
all classes and Series generally entitled to vote, voting as a single class,
which quorum shall consist of Members who are not at that time parties to the
action, suit or proceeding in question, (iii) independent legal counsel (who
may, to the extent permitted by law, be regular legal counsel to the Company),
or (iv) a court of competent jurisdiction.


(g)    The rights of an Indemnitee under this Section 6.07 (i) shall not be
deemed exclusive of any other rights to which an Indemnitee may be entitled
under any law, agreement, resolution of the Directors or otherwise, and (ii)
shall inure to the benefit of the heirs, executors and administrators of such
Indemnitee. The Company may, to the extent authorized from time to time by its
Directors, grant indemnification rights to other employees or agents of the
Company or the Directors, or other Persons serving the Company or the Directors,
and such rights may be equivalent to, or greater or less than, those set forth
in this Section 6.07. Any indemnification to be provided hereunder shall be
provided although the Person to be indemnified is no longer a Director or an
Officer (or serving at the request of the Company as a director, officer,
manager or trustee of, or in a similar capacity with, another corporation,
partnership, limited liability company, joint venture, trust or other enterprise
(including any employee benefit plan), as applicable).


6.08    Operating Covenants. Unless otherwise approved by the Board of
Directors, including (for so long as the holders of Series A Preferred Units are
entitled to elect a Series A Director) the Series A Director:


(a)    Insurance. The Company shall use commercially reasonable efforts to
obtain from financially sound and reputable insurers and to maintain in full
force and effect (i) fire and casualty insurance policies with extended
coverage, sufficient in amount (subject to reasonable deductions) to allow it to
replace




--------------------------------------------------------------------------------




any of its properties that might be damaged or destroyed, (ii) directors and
officers liability insurance and (iii) such other insurance as the Board of
Directors may in its discretion reasonably request. All such insurance policies
shall be obtained from financially sound and reputable insurers in amounts and
on such terms which are customary for companies in a similar size and stage of
business operation and in industries similar to that of the Company.


(b)    Budgets. The Company shall submit to the Board of Directors for approval
not later than thirty (30) days prior to the commencement of each fiscal year, a
budget and business plan for the next fiscal year presented on at least a
quarterly basis, including balance sheets, income statements and cash flow
projections (including itemization of provisions for Officers’ compensation,
Indebtedness and capital expenditures). The business plan and budget shall be
reviewed by the Company on a quarterly basis, and all material changes therein
and all material deviations therefrom shall be resubmitted to the Board of
Directors. The Company shall not enter into any activity not in the ordinary
course of business and not envisioned by the business plan and budget unless
approved by the affirmative vote of a majority of the members of the Board of
Directors.


(c)    Compensation. Any increase in aggregate base salary and cash bonus of a
Founding Member that represents an annual increase in any one year period in
excess of the greater of (i) fifteen percent (15%) or (ii) the percentage
increase in the Company’s EBITDA for the trailing twelve (12) month period over
the Company’s EBITDA for the immediately preceding twelve (12) month period
shall require the consent of the Board of Directors, including the Series A
Director (for so long as the holders of Series A Preferred Units are entitled to
elect a Series A Director). Without the consent of the Board of Directors,
including (for so long as the holders of Series A Preferred Units are entitled
to elect a Series A Director) the Series A Director, no amounts of compensation
earned pursuant to a bonus or other incentive plan based upon the duration of
service to the Company or achievement of performance-based milestones (whether
financial, business, operational or otherwise) shall be paid unless the
applicable time period of service or milestone has actually been achieved.


6.09    Negative Covenants. Without limiting any of the other covenants and
provisions hereof, the Company shall not without the prior consent of the Board
of Directors, including (for so long as the holders of Series A Preferred Units
are entitled to elect a Series A Director) the Series A Director:


(a)    Restrictions on Indebtedness. Incur or assume, or permit any
majority-controlled subsidiary to incur or assume, any liability with respect to
Indebtedness for borrowed money that exceeds the aggregate of $800,000 and that
is not already included in a budget approved by the Board of Directors,
including (for so long as the holders of Series A Preferred Units are entitled
to elect a Series A Director) the Series A Director; provided, however, that the
approval by the Series A Director of any annual budget that includes such
proposed Indebtedness in excess of $800,000 shall not be deemed to be an
approval thereof unless such Series A Director has expressly approved such
Indebtedness in excess of $800,000; and provided further that, to the extent
that the Company’s trailing twelve (12) month revenue for any period, calculated
in accordance with GAAP applied on a consistent basis, exceeds $10 million (and
written evidence of such fact has been provided to the Series A Director), the
$800,000 limit on Indebtedness hereunder shall be increased to $1.5 million.
Notwithstanding the foregoing, (i) all term Indebtedness under the Company’s
Senior Loan Facility, not to exceed $6 million in the aggregate, (ii) any
Indebtedness drawn by the Company under the revolving portion of the Company’s
Senior Loan Facility not to exceed $300,000 in the aggregate, (iii) any
Indebtedness incurred pursuant to Sections 9.02, and (iv) any other Indebtedness
existing on the original issuance date of the Series A Preferred Units,
including, without limitation, Indebtedness evidenced by the Seller Note
(collectively, the “Exempt Indebtedness”) shall not be included in the
calculation of Indebtedness for purposes of this Section 6.09(a). The Company
shall not refinance or materially amend any terms (including consenting to any
increase in the interest rate) of the Exempt Indebtedness.




--------------------------------------------------------------------------------






(b)    Capital Expenditures. Incur or obligate itself to incur capital
expenditures that during any calendar year exceed $500,000 in the aggregate
unless such capital expenditures are already included in a budget approved by
the Board of Directors, including (for so long as the holders of Series A
Preferred Units are entitled to elect a Series A Director) the Series A
Director; provided, however, that the approval by the Series A Director of any
annual budget that includes such proposed capital expenditures in excess of
$500,000 shall not be deemed to be an approval thereof unless such Series A
Director has expressly approved such capital expenditures in excess of $500,000.


(c)    Change in Nature of Business. Subject to the Company’s compliance with
the non-competition provisions of the Asset Purchase Agreements, make a material
change in the nature of the Business of the Company. For purposes of this
Section 6.09(c), it is agreed that the Business of the Company includes, without
limitation, any business related to any products or services in the biomedical
industry (including, without limitation, the orthodontic and dental fields) and
any business related to surface treatment processes and coatings (including,
without limitation, any development, manufacture or sale of products to or for
customers of such business). Nothing in this Section 6.09(c) shall expand or
diminish the non-competition covenant of the Company contained in the Asset
Purchase Agreement.


(d)    Loans. Make, or permit any majority-controlled subsidiary to make, any
loan or advance to any Person, including, without limitation, any employee or
Director of the Company or any subsidiary, except advances and similar
expenditures in the ordinary course of business, the terms of which require
repayment in full within thirty (30) days following the Company’s fiscal year
end.


(e)    Dealings with Affiliates. Except for (i) transactions contemplated by
this Agreement or the Asset Purchase Agreement and (ii) executive compensation
consistent with Sections 6.04(l) and 6.08(c), enter into any transaction with an
Officer, Director, Member, or an Affiliate of any of the foregoing, unless the
terms of such transaction are reasonably comparable to those that would be
achieved in a similar arrangement with unaffiliated Persons in an arm’s length
transaction and the Board of Directors (excluding any interested Director)
determines that such amounts are so comparable.


(f)    Equity Compensation. Grant or issue Units as compensation (or at a
purchase price less than fair market value) to the Founding Members in an amount
exceeding five percent (5%) of the aggregate number of outstanding Common Units
on an As-Converted Basis.


(g)    Non-Competition, Non-Solicitation Agreements. Terminate, amend or waive
any provision of any non-competition, non-solicitation or any other agreement
including similar terms to which any Founding Member is a party.


(h)    Repurchase of Units. For so long as the Seller Note remains outstanding,
purchase or redeem (or permit any majority-controlled subsidiary to purchase or
redeem) any Units of the Company held of record or beneficially by any Founding
Member or any Founding Member’s immediate family.


6.10    Information Rights.


(a)    For so long as Spire Corporation is a Major Investor, the Company shall
deliver to Spire Corporation:


(i)    as soon as practicable, but in any event within one hundred twenty (120)
days after the end of each fiscal year of the Company, (i) a balance sheet as of
the end of such year, (ii) statements of income and of cash flows for such year,
including a comparison between (x) the actual amounts




--------------------------------------------------------------------------------




as of, and for, such fiscal year and (y) the comparable amounts for the prior
year as included in the budget (as provided in Section 6.08(b)) for such year,
with an explanation of any material differences between such amounts and a
schedule as to the sources and applications of funds for such year, and (iii) a
statement of Members’ equity as of the end of such year, all such financial
statements audited by independent public accountants selected by the Company;


(ii)    as soon as practicable, but in any event within forty-five (45) days
after the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and a statement of Members' equity as of
the end of such fiscal quarter, all prepared in accordance with GAAP (except
that such financial statements may (i) be subject to normal year-end audit
adjustments and (ii) not contain all notes thereto that may be required in
accordance with GAAP); and


(iii)    as soon as practicable, but in any event within forty-five (45) days
after the end of each of the first three (3) quarters of each fiscal year of the
Company, a statement showing the number of Units of each class and series and
securities convertible into or exercisable for Units outstanding at the end of
the period, the Common Units issuable upon conversion or exercise of any
outstanding securities convertible or exercisable for Common Units and the
exchange ratio or exercise price applicable thereto, and the number of issued
stock options and stock options not yet issued but reserved for issuance, if
any, all in sufficient detail as to permit the Members to calculate their
respective percentage equity ownership in the Company, and certified by the
Chief Financial Officer or Chief Executive Officer of the Company as being true,
complete, and correct.


(b)    Subject to Section 6.10(c) below, for so long as the financial results of
the Company are required to be consolidated with the financial results of Spire
Corporation in accordance with GAAP and Spire Corporation files periodic reports
with the Securities and Exchange Commission (“SEC”), the Company shall,
cooperate with Spire Corporation as set forth in Sections 6.10(b)(i) and (ii)
below; provided, however, that the Company shall not be obligated pursuant to
this Section 6.10 to provide access to any information that it reasonably and in
good faith considers to be a trade secret (unless covered by a separate
enforceable confidentiality agreement, in form acceptable to the Company) or the
disclosure of which would adversely affect the attorney-client privilege between
the Company and its counsel:


(i)    Provide reasonable cooperation to Spire Corporation (A) in the
preparation of the financial statements of the Company required to be included
in Spire Corporation’s filings with the SEC, including providing information
necessary for all such required financial statement and footnote disclosures,
and (B) in connection with Spire Corporation’s other obligations under
applicable securities laws; and


(ii)    Provide reasonable cooperation with Spire Corporation and its registered
public accountants in connection with the periodic review and annual audits of
the financial statements of Spire Corporation and its consolidated entities,
including the Company, including (A) the execution of any required engagement
letters and management representation letters on customary terms and in
customary form, and (B) making available personnel and books and records
reasonably requested in connection with such reviews and audits.


(c)    Notwithstanding anything in this Agreement to the contrary, to the extent
that (i) the financial statements of the Company are required to be consolidated
with the financial statements of Spire Corporation in accordance with GAAP, (ii)
the Company does not utilize Spire Corporation for a substantial portion of the
Company’s accounting and financial reporting services, and (iii) Spire
Corporation requests that, in order to comply with Spire Corporation’s SEC
filing requirements, the Company take actions




--------------------------------------------------------------------------------




substantially in excess of those required for the Company to produce a set of
financial statements which have been audited by an independent registered
accounting firm with an unqualified opinion (such actions, the “Extraordinary
Actions”), then Spire Corporation agrees to reimburse the Company for fifty
percent (50%) of the reasonable costs incurred by the Company solely due to such
Extraordinary Actions (such costs, the “Extraordinary Costs”). The Company
shall, at its expense, establish and maintain effective internal controls over
financial reporting sufficient to permit such independent registered public
accounting firm to provide such unqualified opinion. To the extent that Spire
Corporation requests that the Company implement or maintain any internal
controls over financial reporting that are in excess of those required to
produce a set of financial statements audited by an independent registered
public accounting firm with an unqualified opinion, the cost of such shall be
deemed to be Extraordinary Costs. However, should a material weakness in
internal controls over financial reporting be identified and reported to the
Company’s senior lender, whether via the Company or the independent registered
public accounting firm’s controls report, and the Company’s senior lender
consequently requires changes be made to the Company’s system of internal
controls over financial reporting, the cost of remediation of said material
weakness shall be borne one hundred percent (100%) by the Company. In addition,
the Company agrees to provide Spire Corporation with a copy of the signed
management representation letter provided to it’s independent registered public
accounting firm in connection with the Company’s annual year end audit such that
Spire Corporation can make appropriate representations to its independent
registered public accounting firm. In order to determine the actual
Extraordinary Costs, if any, that Spire Corporation shall be responsible to pay
the Company, the Company shall periodically prepare and deliver to Spire
Corporation a schedule that sets forth, in reasonable detail, the costs which
the Company believes are Extraordinary Costs. Spire Corporation shall promptly
review such schedule and either accept such schedule as final, in which case the
schedule shall be the Extraordinary Costs for such period, or Spire Corporation
shall object to such schedule and/or request additional information to review
such schedule. The Company agrees to promptly provide information reasonably
requested by Spire Corporation for such purpose. Spire Corporation and the
Company agree to meet promptly and resolve any differences and agree on a final
amount of Extraordinary Costs for such period. Spire Corporation shall promptly
remit to the Company the amount of Extraordinary Costs which have been agreed to
by Spire Corporation and the Company.


(d)    Spire Corporation agrees that it shall keep confidential and shall not
disclose, divulge, or use for any purpose (other than to monitor its investment
in the Company and/or to the extent necessary to satisfy its obligations under
the securities laws applicable to Spire Corporation) any “Confidential
Information” (as defined below) obtained from the Company pursuant to the terms
of this Agreement, unless such Confidential Information (i) is known or becomes
known to the public in general (other than as a result of a breach of this
Section 6.10(d)), (ii) is or has been independently developed or conceived by
Spire Corporation without use of the Company’s Confidential Information, or
(iii) is or has been made known or disclosed to Spire Corporation by a third
party without a breach of any obligation of confidentiality such third party may
have to the Company; provided, however, that Spire Corporation may disclose
Confidential Information to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company and/or to satisfy its obligations
under the securities laws. Solely for purposes of this Section 6.10(d),
“Confidential Information” shall mean any information regarding the Company’s
financial statements or other information required to be disclosed under Article
VI and (z) any information regarding future issuance of New Securities of the
Company or the right of first offer associated therewith under Section 3.07.


6.11    Inspection Rights. For so long as Spire Corporation is a Major Investor,
the Company shall permit Spire Corporation, at its request, to visit and inspect
the Company’s properties, examine its books of account and records, and discuss
the Company’s affairs, finances, and accounts with its Officers, during normal
business hours of the Company as may be reasonably requested by Spire
Corporation; provided, however, that the Company shall not be obligated pursuant
to this Section 6.11 to provide access to any




--------------------------------------------------------------------------------




information that it reasonably and in good faith considers to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to the Company) or the disclosure of which would
adversely affect the attorney-client privilege between the Company and its
counsel; and provided further that the Company shall not be obligated to provide
access to any information to Spire Corporation with respect to any aspects of
the Company’s business that compete with any aspects of the business of Spire
Corporation or its Affiliates.


ARTICLE VII
Freedom of Action
7.01    Freedom of Action. Each Member and Director and each of their respective
Affiliates and their respective employees, officers, directors, stockholders,
members, managers, trustees, general and limited partners, agents and
representatives) (collectively, the “Permitted Persons”) may have other business
interests and may engage in any other business or trade, profession or
employment whatsoever, on its own account, or in partnership with, or as
employees, officers, directors, stockholders, members, managers, trustees,
general or limited partners, agents or representatives of any other Person, and
no Permitted Person shall be required to devote its entire time to the business
of the Company (subject in each case to (A) the terms of any other agreement
between such Permitted Person and the Company and/or the Board of Directors, and
(B) fiduciary or other duties to which such Permitted Person may be subject in
another capacity). Without limiting the generality of (but subject to the
limitations set forth in clauses (A) and (B) of) the foregoing, each Permitted
Person (i) may engage in similar activities or lines of business as the Company
or develop or market any products or services that compete, directly or
indirectly, with those of the Company, (ii) may invest or own any interest
publicly or privately in, or develop a business relationship with, any Person
engaged in similar activities or lines of business as, or otherwise in
competition with, the Company and (iii) do business with any client or customer
of the Company. Neither the Company nor any Member or Director, nor any of any
Affiliate thereof, by virtue of this Agreement, shall have any rights in and to
any such independent venture or the income or profits derived therefrom,
regardless of whether or not such venture was initially presented to a Permitted
Person as a direct or indirect result of its connection with the Company. No
Permitted Person shall have any obligation to present any business opportunity
to the Company, even if the opportunity is one that the Company might reasonably
be deemed to have pursued or had the ability or desire to pursue, in each case,
if granted the opportunity to do so, and no Permitted Person shall be liable to
the Company or any Member or Director (or any Affiliate thereof) for breach of
any fiduciary or other duty relating to the Company (whether imposed by law or
otherwise), as a Member or Director or otherwise, by reason of the fact that a
Permitted Person pursues or acquires such business opportunity, directs such
business opportunity to another Person or fails to present such business
opportunity, or information regarding such business opportunity, to the Company
(subject in each case to (A) the terms of any other agreement between such
Permitted Person and the Company and/or the Board of Directors, and
(B) fiduciary or other duties to which such Permitted Person may be subject in
another capacity).
ARTICLE VIII


Books and Records; Fiscal Matters


8.01    Books and Records. The Company or a third party designated by the
Company shall keep, at the principal office of the Company or in such other
location as the Board of Directors or any appropriate Officer may designate,
complete and accurate books and records of the Company, maintained in such form
and manner as any appropriate Officer may determine. The Company shall make
available for examination and copying by any Member, at its reasonable request
and at its expense during ordinary business hours, for any purpose reasonably
related to such Member’s interest in the Company and in compliance with such
other conditions as may be reasonably established by the Board of Directors, all
documents and information




--------------------------------------------------------------------------------




required to be furnished to the Members under the Act. Any request by a Member
under this Section 8.01 shall be in writing and shall state the purpose of such
request.


8.02    Bank Accounts. The Company may open and maintain one or more accounts
with such one or more financial institutions as the Board of Directors or an
appropriate Officer may determine to be necessary or advisable. To the extent
deemed necessary or advisable by the Board of Directors or any appropriate
Officer, the Members shall adopt resolutions more specifically effectuating the
foregoing provisions of this Section 8.02. No funds belonging to any Person
other than the Company (whether or not a Member) shall in any way be deposited
or kept in any such account of the Company or otherwise be commingled with any
funds of the Company.


8.03    Fiscal Year. The fiscal year of the Company shall end on December 31 of
each year.


8.04    Tax Matters Partner. Except as provided in this Section 8.04, Eric Tobin
shall serve as the tax matters partner of the Company as defined under Code
Section 623l(a)(7) (the “Tax Matters Partner”), to manage administrative Tax
proceedings conducted at the Company level by the Internal Revenue Service with
respect to Company matters. The Tax Matters Partner is specifically directed and
authorized to take whatever steps it, in its sole and absolute discretion, deems
necessary or desirable to perfect such designation, including, without
limitation, filing any forms or documents with the Internal Revenue Service and
taking such other action as may from time to time be required under Treasury
Regulations. If at any time Eric Tobin is not permitted to serve, or refuses to
serve, as the Tax Matters Partner, the Board of Directors shall designate
another Member consenting thereto to serve as the Tax Matters Partner. The Tax
Matters Partner is hereby authorized to and shall perform all duties of a Tax
Matters Partner and shall serve as Tax Matters Partner until the sooner of (i)
its resignation; (ii) its ceasing to be a Director, if it was a Director at the
time of its designation as Tax Matters Partner; (iii) the designation of its
successor; (iv) its removal by the Board of Directors; or (v) its not being
eligible under the Code to serve. The Tax Matters Partner shall be reimbursed by
the Company for all expenses actually incurred by the Tax Matters Partner in
connection with its performance of its duties as such, and the Company shall
indemnify and hold harmless the Tax Matters Partner from and against any and all
losses, claims, liabilities, costs and expenses incurred by the Tax Matters
Partner in connection with its performance of its duties as such.


ARTICLE IX


Transfers of Units, Repurchase Rights and Registration Rights


9.01    General Restrictions on Transfer.


(a)    Except as otherwise provided in this Agreement, no Member may
(i) Transfer all or any part of the Units held by it, or any interest therein,
to any Person, or (ii) hypothecate, pledge, grant any option to purchase or
security interest in, place in trust, or create or suffer to exist any Lien on,
all or any part of the Units held by it, or any interest therein, in each case
except in compliance with the other provisions of this Article IX. Any Transfer
or attempted Transfer or action or attempted action described in clauses (i) and
(ii) of the foregoing sentence, in each case in contravention of the foregoing
sentence or any other provision of this Agreement, shall be null and void ab
initio and ineffective to transfer any Units, or any interest therein, and shall
not bind, or be recognized by, or on the books of, the Company, and any
Transferee in such transaction shall not be or be treated as or deemed to be a
Member (or an assignee within the meaning of Section 18-702 of the Act) for any
purpose.


(b)    The Company shall not be required to recognize any Transfer of Units
until the instrument conveying such Units, in form and substance reasonably
satisfactory to the Company, has been




--------------------------------------------------------------------------------




delivered to the Company at its principal office for recordation on the books of
the Company. The Company shall be entitled to treat the record owner of any
Units as the absolute owner thereof in all respects, and shall incur no
liability for distributions of cash or other property made in good faith to such
owner until such time as the instrument conveying such Units, in form and
substance reasonably satisfactory to the Company, has been received and accepted
by the Company and recorded on the books of the Company.


(c)    In connection with any Transfer of Units by any Member made in accordance
with this Section 9.01, the Unit Register shall be amended to reflect such
Transfer (and, to the extent necessary, the admission of each additional Member
(if any) to the Company), and any such amendment may be effected by the Board of
Directors or any one or more Officers without any vote, consent, approval or
other action of the Members.


(d)    Notwithstanding anything to the contrary contained in this Agreement, a
Member may Transfer any Units to a Permitted Transferee provided that such
Permitted Transferee, prior to such Transfer, agrees in writing, in form and
substance satisfactory to the Board of Directors, to be bound by the terms of
this Agreement to the same extent, and in the same manner, as the Member
proposing to Transfer such Units, which writing shall include the address of
such Permitted Transferee to which notices given pursuant to this Agreement may
be sent. In the event that any Member consummates such Transfer of its Units to
a Permitted Transferee, all references in this Agreement to the Transferring
Member shall be deemed to constitute, and shall be interpreted as, references to
such Transferring Member (to the extent it remains a Member) and each such
Permitted Transferee, as a group, for all purposes hereunder.


9.02    Right of First Refusal. No Member shall sell, assign, pledge, or in any
manner Transfer any Units of the Company or any right or interest therein,
whether voluntarily or by operation of law, or by gift or otherwise, except by a
Transfer which meets the requirements hereinafter set forth in this Section
9.02:


(a)    If the Member desires to sell or otherwise Transfer any of his Units,
then the Member shall first give written notice thereof to the Company. The
notice shall name the proposed transferee and state the number of Units to be
transferred, the proposed consideration, and all other terms and conditions of
the proposed Transfer.


(b)    For ninety (90) days following receipt of such notice, the Company shall
have the option to purchase all or a portion of the Units specified in the
notice at the price and upon the terms set forth in such notice. In the event of
a gift, property settlement or other Transfer in which the proposed transferee
is not paying the full price for the Units, and that is not otherwise exempted
from the provisions of this Section 9.02, the price shall be deemed to be the
fair market value of the Units at such time as determined in good faith by the
Board of Directors. In the event the Company elects to purchase all or a lesser
portion of the Units, it shall give written notice to the transferring Member of
its election and settlement for said Units shall be made as provided below in
Section 9.02(d).


(c)    The Company may assign its right of first refusal in Section 9.02(b) to
any person upon approval of the Board of Directors, provided that, for so long
as the holders of Series A Preferred Units are entitled to elect a Series A
Director, the Company shall not assign its right of first refusal in Section
9.02(b) to any party that is a competitor of the Company without the consent of
the Series A Director.


(d)    In the event the Company and/or its assignee(s) elect to acquire any of
the Units of the transferring Member as specified in said transferring Member’s
notice, the Secretary of the Company shall so notify the transferring Member and
settlement thereof shall be made in cash or by promissory note, or any
combination of the foregoing, within thirty (30) days after the Secretary of the
Company receives said transferring Member’s notice; provided that if the terms
of payment set forth in said transferring




--------------------------------------------------------------------------------




Member’s notice were other than cash against delivery, the Company and/or its
assignee(s) shall pay for said Units on the same terms and conditions set forth
in said transferring Member’s notice. The terms of any promissory note delivered
hereunder shall provide for payment in equal annual installments over a term not
to exceed five (5) years at a reasonable market interest rate.


(e)    In the event that the Company does not elect to acquire all of the Units
specified in the transferring Member’s notice, the transferring Member may,
within the sixty-day period following the expiration of the option rights
granted to the Company herein, Transfer the Units specified in said transferring
Member’s notice which were not acquired by the Company and/or its assignees(s)
as specified in said transferring Member’s notice. All Units so sold by said
transferring Member shall continue to be subject to the provisions of this
Article IX in the same manner as before said Transfer


(f)    Anything to the contrary contained herein notwithstanding, (i) Transfers
to Permitted Transferees, (ii) a sale of Units pursuant to an Initial Public
Offering, and (iii) a sale of Units in connection with a Sale of the Company
shall be exempt from the provisions of this Section 9.02 and Section 9.03.


(g)    The provisions of this Section 9.02 may be waived with respect to any
Transfer upon approval of (i) the Board of Directors, including (for so long as
the holders of Series A Preferred Units are entitled to elect a Series A
Director) the Series A Director, or (ii) by the Members, upon (1) the express
written consent of the holders of a majority of the outstanding Units (excluding
the votes represented by those Units to be transferred by the transferring
Member) and (2) the express written consent of the holders of a majority of the
outstanding Series A Preferred Units. This Section 9.02 may be amended or
repealed either by a duly authorized action of the Board of Directors, including
(for so long as the holders of Series A Preferred Units are entitled to elect a
Series A Director) the Series A Director and the Members, upon the express
written consent of the owners of a majority of the voting power of the Company
and the consent of the holders of a majority of the outstanding Series A
Preferred Units.


(h)    Any sale or Transfer, or purported sale or Transfer, of Units of the
Company shall be null and void unless the terms, conditions, and provisions of
this section are strictly observed and followed.


9.03    Right of Co-Sale.


(a)    In addition to the restrictions set forth in Section 9.02, except as
provided in Section 9.03(d) below, no Member shall Transfer any Securities now
owned or hereafter acquired by such Member (such Member, the “Selling Member”)
until such Selling Member notifies each other Member (a “Co-Sale Member”) of the
proposed transaction and gives each Co-Sale Member the opportunity to include
Units in the sale to the proposed transferee, upon the same terms and conditions
offered to the Selling Member by such transferee. The number of Units that the
Selling Member and each Co-Sale Member shall be entitled to have included in
such sale will be a number determined by multiplying the number of Units
initially proposed to be sold by the Selling Member by a fraction, the numerator
of which is the total number of Common Unit Equivalents owned by such Selling
Member or Co-Sale Member, as the case may be, and the denominator of which is
the total number of Common Unit Equivalents then owned by all Members. Each
Co-Sale Member shall have a period of fifteen (15) days (the “Co-Sale Offer
Period”) from the date notice of such opportunity is received to give the
Selling Member written notice of its desire to participate in such sale, stating
in such notice the number of Units such Co-Sale Member wishes to sell; and if no
such notice is given within the Co-Sale Offer Period, such Co-Sale Member shall
be deemed to have chosen not to participate. If during the Co-Sale Offer Period,
any Co-Sale Member chooses not to participate in such a sale, in whole or in
part, the Selling Member shall promptly notify all other participating Co-Sale
Members and such other Co-Sale Members (the “Fully Participating Co-Sale
Members”) shall have the right, for a




--------------------------------------------------------------------------------




period of five (5) days beginning on the first day after the expiration of the
Co-Sale Offer Period, to increase the number of Units they may sell pursuant to
this Section 9.03, in an aggregate amount of up to the total number of Units
that such partially participating or non-participating Co-Sale Members would
have been entitled to sell had they participated in full, less the total number
of Units that such partially participating or non-participating Co-Sale Member
is selling, pro rata, which, if necessary, shall be apportioned on the basis of
the proportion that the number of Common Unit Equivalents held by each Fully
Participating Co-Sale Member that is increasing the number of Units it proposes
to sell bears to the number of Common Unit Equivalents held by all Fully
Participating Co-Sale Member that are increasing the number of Units they
propose to sell.


(b)    Each Member agrees that no Transfer of Units may be made pursuant to
Section 9.03(a) unless the proposed transferee has agreed to purchase Units from
the Co-Sale Members to the extent required by Section 9.03(a). If any Transfer
of Units is made by a Selling Member (or transferee of a Selling Member)
contrary to the provisions of this Section 9.03, the Co-Sale Members shall have
the right to require the Selling Member to buy from them (in accordance with the
formula specified in Section 9.03(a)) that number of Units which the Co-Sale
Members would have been able to sell at the price which the Co-Sale Members
would have received if the Selling Member had complied with the provisions of
Section 9.03(a).


(c)    The closing of the purchase and sale of Units under this Section 9.03
shall take place on a date agreed upon by the Selling Member and the Fully
Participating Co-Sale Members, within seventy-five (75) days following the
expiration of the Co-Sale Offer Period, at the principal office of the Company.


9.04    Drag Along. Subject to the terms of any Series of Preferred Units, in
the event the holders of two-thirds of the Common Units then-outstanding and
held by the Founding Members (the “Approving Members”) and the Board of
Directors each vote to approve (whether at a meeting or in writing) a bona fide
offer (the “Offer”) from a third party (who is not an Affiliate of the Company
as of the date of this Agreement) (the “Buyer”) to purchase the Company, either
directly or indirectly in one or a series of related transactions, including,
without limitation, by Unit purchase, asset sale, recapitalization, merger,
combination, license, consolidation, spin-off of assets or otherwise (a “Sale of
the Company”), each Member shall (a) vote all of the Units owned or held of
record by such Member to approve such Offer; (b) agree to waive any and all
appraisal rights such Member may have in connection with the consummation of
such transaction(s), and (c) take all steps reasonably necessary or desirable to
consummate such transaction(s), including, without limitation, executing any
documentation with respect to the transactions contemplated by the Offer in the
form and containing such terms and conditions that the Approving Members execute
and transferring, upon receipt of the purchase price therefor, all the Units
held of record by such Member to the Buyer free and clear of all security
interests, liens, claims or encumbrances.


9.05    Repurchase of Units Upon Repurchase Event.


(a)    The Series A Preferred Units (including, for this purpose, Common Units
issued upon conversion of the Series A Preferred Units) held by a Member and, in
the case of Spire Corporation, any Common Units issued upon conversion of the
Seller Note, shall each be subject to repurchase by the Company upon the
occurrence of any of the events (each such event, a “Repurchase Event”), and
pursuant to the terms and conditions, set forth in Section 9.05(a)(i) or
9.05(a)(ii) below (such repurchase right of the Company, the “Repurchase
Right”):


(i)    Upon an Event of Bankruptcy with respect to a holder of Series A
Preferred Units (including, for this purpose, Common Units issued upon
conversion of Series A Preferred Units); and






--------------------------------------------------------------------------------




(ii)    Upon a Liquidation Event with respect to a holder of Series A Preferred
Units (including, for this purpose, Common Units issued upon conversion of
Series A Preferred Units).


(b)    Pursuant to this Section 9.05, the Company may, but is not required to,
elect to purchase some or all of the Units held by the holder of Series A
Preferred Units that has suffered such Repurchase Event (including, for this
purpose, Common Units issued upon conversion of the Series A Preferred Units
and, in the case of Spire Corporation, any Common Units issued upon conversion
of the Seller Note) (collectively, the “Repurchased Units”) by delivering
written notice (the “Repurchase Notice”) to such Member (the “Seller”) within
one (1) year following the date of such Repurchase Event. Upon delivery of such
Repurchase Notice, the Seller agrees to sell to the Company the Repurchased
Units set forth in the Repurchase Notice free and clear of all liens and
encumbrances. Regardless of the Seller’s compliance with the foregoing
procedures, each exercise of the Company’s Repurchase Right pursuant to this
Section 9.05 shall be recorded on the books and records of the Company, which
shall be conclusive and binding on the Seller.


(c)    The purchase price for the Repurchased Units shall be the Repurchase
Value of such Repurchased Units as of the date of the Repurchase Event and shall
be payable by the Company in cash. The closing of the repurchase of Repurchased
Units by the Company shall take place no later than thirty (30) days after
delivery of the Repurchase Notice to the Seller; provided, however, that, if the
Repurchase Value has been determined by an appraiser in accordance with the
definition thereof, such closing date shall be no later than thirty (30) days
after determination of the Repurchase Value by such appraiser.


(d)    The Company may assign its Repurchase Right in this Section 9.05 to any
Person upon approval of the Board of Directors.


9.06    Registration Rights. The Company shall not grant to any Person the right
to require the Company to register any Units of the Company or the sale or
resale thereof pursuant to the Securities Act, the Exchange Act, any other state
or federal law, rule or regulation, including without limitation, the rules and
regulations promulgated by any state or federal governmental agency, unless such
rights are also granted to the holders of Series A Preferred Units on a pari
passu basis with respect to any of their Units. The covenants set forth in this
Section 9.06 shall terminate and be of no further force or effect upon the
earliest to occur of (i) the business day immediately before the consummation of
an Initial Public Offering, (ii) the time at which the Company first becomes
subject to the periodic reporting requirements of Section 12(g) or Section 15(d)
of the Exchange Act or (iii) a Liquidation of the Company.


ARTICLE X


Dissolution and Liquidation


10.01    Events Causing Dissolution. The Company shall be dissolved and its
affairs wound up solely upon:


(a)    Approval of dissolution of the Company by the Board of Directors (acting
in accordance with Section 6.02) and by the Members (acting in accordance with
Section 6.03);


(b)    The time on which there are no Members, unless the Company is continued
in accordance with the Act; or






--------------------------------------------------------------------------------




(c)    The entry of a decree of judicial dissolution under Section 18-802 of the
Act, or the occurrence of any other event which, pursuant to any non-waivable
provision of the Act, causes dissolution of the Company.


For the avoidance of doubt, the Company shall not be dissolved upon the death,
bankruptcy or dissolution of any Member or the occurrence of any other event
that terminates the continued membership of any Member under the Act, and no
Member shall have any right or power to cause dissolution of the Company by
reason of the occurrence of any such event.
10.02    Procedures on Dissolution. Dissolution of the Company shall be
effective on the day on which occurs the event giving rise to the dissolution,
but the existence of the Company shall not terminate until the Certificate of
Formation shall have been cancelled and the assets of the Company shall have
been distributed as provided herein. Notwithstanding the dissolution of the
Company, prior to the termination of the existence of the Company, as set forth
above, the business of the Company and the affairs of the Members, as such,
shall continue to be governed by this Agreement (subject to the powers granted
to the Liquidator by the other provisions of this Article X and under applicable
law). One or more Persons appointed as Liquidator by the Board of Directors
shall liquidate the assets of the Company, apply and distribute the proceeds
thereof as contemplated by this Agreement and cause the cancellation of the
Certificate of Formation.


10.03    Distributions Upon Liquidation.


(a)    Upon Liquidation of the Company, the Liquidator shall satisfy liabilities
owing to creditors, including by establishing such reserves as may be required
by non-waivable provisions of Section 18-804(b) of the Act or as the Liquidator
otherwise deems reasonably necessary for any contingent liabilities or
obligations of the Company. Said reserves may be paid over by the Liquidator to
a bank, to be held in escrow for the purpose of complying with any such
provisions of Section 18-804(b) of the Act or paying any such contingent
liabilities or obligations and, at the expiration of such period as may be
required by non-waivable provisions of Section 18-804(b) of the Act or as the
Liquidator may deem advisable, such reserves shall be distributed to the Members
or their assigns in the manner set forth in Section 10.03(b).


(b)    After satisfying such liabilities (including by and through the creation
of reserves), the Liquidator shall cause the remaining net assets of the Company
to be distributed to all Persons which are Members as of the record date for the
making of such liquidating distribution, in the following order of priority:


(i)    First, to the extent that the provisions of this Agreement (including the
terms of any Series of Preferred Units) provide for a priority of any Series of
Preferred Units (each Series possessing such priority, a “Liquidation Senior
Series”) over other Series of Preferred Units with respect to distributions made
in connection with a Liquidation of the Company, to Members then holding
Preferred Units of such Liquidation Senior Series (and if there is outstanding
at such time more than one Liquidation Senior Series, then to Members then
holding Preferred Units of any Liquidation Senior Series, in the relative order
of priority specified herein with respect to each such Liquidation Senior
Series), in each case in proportion to the aggregate Liquidating Distribution
Amounts of the Preferred Units of such Liquidation Senior Series then held by
each such Member, until each such Member has received, with respect to Preferred
Units of each such Liquidation Senior Series then held by such Member, an amount
equal to the aggregate Liquidating Distribution Amounts of all Preferred Units
of such Liquidation Senior Series then held by such Member (provided, for the
avoidance of doubt, that if the remaining net assets of the Company to be
distributed to the Members as set forth in this Section 10.03(b) are
insufficient to permit payment in full of all amounts required to be distributed
to holders of Preferred Units of a Liquidation Senior Series as provided in this




--------------------------------------------------------------------------------




clause (i), then the entire such remaining net assets of the Company shall be
distributed in accordance with this clause (i), and no such assets shall be
distributed pursuant to clause (ii) or (iii) of this Section 10.03(b));


(ii)    Second, to Members then holding Preferred Units of each Series that is
not a Liquidation Senior Series (each such Series, a “Liquidation Junior
Series”), in proportion to the aggregate Liquidating Distribution Amounts of the
Preferred Units of each Liquidation Junior Series then held by each such Member,
until each such Member has received, with respect to Preferred Units of any
Liquidation Junior Series then held by such Member, an amount equal to the
aggregate Liquidating Distribution Amounts of all Preferred Units of any
Liquidation Junior Series then held by such Member (provided, for the avoidance
of doubt, that if the remaining net assets of the Company to be distributed to
the Members as set forth in this Section 10.03(b) are insufficient to permit
payment in full of all amounts required to be distributed to holders of
Preferred Units of Liquidation Senior Series as provided in clause (i) of this
Section 10.03(b) and to holders of Preferred Units of Liquidation Junior Series
as provided in this clause (ii), then the entire such remaining net assets of
the Company shall be distributed in accordance with clauses (i) and (ii) of this
Section 10.03(b), and no such assets shall be distributed pursuant to clause
(iii) of this Section 10.03(b)); and


(iii)    Thereafter, to Members then holding Common Units and any Preferred
Units (if any) entitled hereunder to participate with Common Units in the
distribution, in connection with dissolution and Liquidation of the Company, of
the remaining net assets of the Company, in proportion to their respective
holdings of such Units (regardless of class or Series) or as may be otherwise
provided herein (including in the terms of any Series of Preferred Units);


provided, however, that, prior to the making of any distribution pursuant to
this Section 10.03(b), each holder of Units of any class and, if applicable,
Series entitled, at the time of such distribution, to conversion rights
hereunder shall be given not less than five days’ prior written notice of such
distribution.
In the event that any part of such net assets consists of notes or accounts
receivable or other noncash assets, the Liquidator may take whatever steps it
deems appropriate to convert such assets into cash or into any other form which
would facilitate the distribution thereof. If any assets of the Company are to
be distributed in kind, such assets shall be distributed on the basis of their
fair market value net of any liabilities.
Notwithstanding the foregoing, no holder of a profits interest shall receive on
account of any such Units held any amount in Liquidation of the Company until
there has been distributed on account of all other Units of the Company an
amount equal to the value of the aggregate Capital Accounts of the Company of
all Members on the date such profits interest was issued.
ARTICLE XI


Conversion to C-Corporation


11.01    Notwithstanding anything to the contrary contained in this Agreement,
the Company, upon the authorization and approval the Board of Directors and
without any further vote, action or approval of the Members or any class or
series thereof, (i) may be converted from a limited liability company into a
corporation organized under the laws of the State of Delaware or (ii) may file
documents with the Internal Revenue Service and elect to be treated for tax
purposes as a c-corporation under the Internal Revenue Code of 1986, as amended.




--------------------------------------------------------------------------------






ARTICLE XII


Miscellaneous Provisions


12.01    Notices. Any notice, demand, request or delivery required or permitted
to be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed received (i) when delivered personally or when sent by facsimile
transmission and confirmed by telephone or electronic transmission report (with
a hard copy to follow by mail), (ii) on the second business day after timely
delivery to a generally recognized receipted second day international courier
(such as FedEx) and (iii) on the fifth business day after deposit in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid),
addressed to the party at such party’s address as set forth below or as
subsequently modified by written notice delivered as provided herein, as
follows:


if to the Company:    N2 Biomedical LLC
One Patriots Park
Bedford, MA 01730-2396
Attn: Mark Little, President
Telephone: (781) 275-6000
Email: marklittle@outlook.com


or at such other address or addresses as may have been furnished in writing by
the Company to the other parties hereto, with a copy to:
Nutter, McClennen & Fish, LLP
World Trade Center West
155 Seaport Boulevard
Boston, MA 02210-2604
Attn: Michelle Basil, Esq.
Telephone: (617) 439-2477
Facsimile: (617) 310-9477
Email: mbasil@nutter.com


if to a Member, at the address set forth on the Member’s signature page attached
hereto.


12.02    Principles of Interpretation. In this Agreement, unless otherwise
provided herein or therein:


(a)    words denoting the singular include the plural and vice versa;


(b)    words denoting a gender include all genders;


(c)    all exhibits, schedules and other attachments to the document in which
the reference thereto is contained shall, unless the context otherwise requires,
constitute an integral part of such document for all purposes;


(d)    references to a particular part, clause, section, paragraph, article,
exhibit, schedule or other attachment shall be a reference to a part, clause,
section, paragraph, or article of, or an exhibit, schedule or other attachment
to, the document in which the reference is contained;


(e)    a reference to any statute, regulation, proclamation, amendment,
ordinance or law includes all statutes, regulations, proclamations, amendments,
ordinances or laws varying, consolidating or




--------------------------------------------------------------------------------




replacing the same from time to time, and a reference to a statute includes all
regulations, policies, protocols, codes, proclamations and ordinances issued or
otherwise applicable under that statute unless, in any such case, otherwise
expressly provided in any such statute or in the document in which the reference
is contained;


(f)    a reference to a particular section, paragraph or other part of a
particular statute shall be deemed to be a reference to any other section,
paragraph or other part substituted therefor from time to time;


(g)    a definition of or reference to any document, instrument or agreement
includes an amendment or supplement to, or restatement, replacement,
modification or novation of, any such document, instrument or agreement unless
otherwise specified in such definition or in the context in which such reference
is used;


(h)    a reference to any Person includes such Person's successors and permitted
assigns in that designated capacity;


(i)    any reference to “days” shall mean calendar days unless “business days”
are expressly specified;


(j)    if the date as of which any right, option or election is exercisable, or
the date on which any notice is required or permitted to be given, or the date
upon which any amount is due and payable, is stated to be on a date or day that
is not a business day, such right, option or election may be exercised, such
notice may be given, and such amount shall be deemed due and payable, on the
next succeeding business day with the same effect as if the same was exercised,
given or made on such date or day (without, in the case of any such payment, the
payment or accrual of any interest or other late payment or charge, provided
such payment is made on such next succeeding business day);


(k)    words such as “hereunder”, “hereto”, “hereof”, “herein” and other words
of similar import shall, unless the context requires otherwise, refer to the
whole of the applicable document and not to any particular article, section,
subsection, paragraph or clause thereof; and


(l)    a reference to “including” means including without limiting the
generality of any description preceding such term, and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned.


12.03    Binding Provisions; Assignment. Subject to the restrictions on
Transfers of Units set forth herein, the covenants and agreements contained
herein, and the rights and obligations of the parties hereunder, (i) shall be
binding upon, and inure to the benefit of, the parties hereto, their heirs,
legal representatives, successors and permitted assigns, and (ii) may not be
assigned except in connection with, and to the extent relating to, a Transfer of
one or more Units permitted hereunder.


12.04     Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, including the Act, as
interpreted by the courts of the State of Delaware, notwithstanding any rules
regarding choice of law to the contrary.


12.05    Counterparts. This Agreement may be executed in several counterparts
and as so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all of the parties have not signed the same counterpart.






--------------------------------------------------------------------------------




12.06    Separability of Provisions. Each provision of this Agreement shall be
considered separable. To the extent that any provision of this Agreement is
prohibited or ineffective under the Act or other applicable law, this Agreement
shall be considered amended to the minimum extent possible in order to make the
Agreement effective under the Act or such other applicable law (and, if the Act
or such other applicable law is subsequently amended or interpreted in such
manner as to make effective any provision of this Agreement that was formerly
rendered invalid, such provision shall automatically be considered to be valid
from the effective date of such amendment or interpretation).


12.07    Section Titles. Article and Section titles are included herein for
descriptive purposes only and shall not control or alter the meaning of this
Agreement as set forth in the text.


12.08    Amendments. Except as otherwise expressly provided in this Agreement,
this Agreement may be amended or modified only upon approval of (i) the Board of
Directors (acting in accordance with Section 6.02) and (ii) the Members (acting
in accordance with Section 6.03); provided that:


(a)    any such amendment is subject to the applicable approval rights of any
Series of Preferred Units expressly set forth herein, including, without
limitation, Paragraph 7 of Exhibit 1 of this Agreement; and


(b)    no such amendment shall adversely affect the interests of any class or
Series of Units without the specific approval of Members holding a majority of
the then outstanding Units of such class of Series (as applicable), provided,
that:


(i)    an amendment in connection with the issuance of additional Units or
Convertible Securities shall not be deemed to adversely affect the interest of
any class or Series of Units by virtue of the reduction of a Member’s percentage
interest in the Company, provided that the amendment has been adopted pursuant
to, or in accordance with, Sections 2.05, 3.01, 3.02, 3.03 or 3.04 or Article IX
and has satisfied any applicable approval rights of any class or Series of Units
(e.g., pursuant to Paragraph 7 of Exhibit 1 of this Agreement),


(ii)    the terms of any Series of Preferred Units may provide that such
amendment may be approved by Members holding more or less than a majority of the
then outstanding Units of such Series of Preferred Units, in which case, the
consent of such specified percentage of Members shall be necessary to approve an
amendment that adversely affects the interests of such class or Series of
Preferred Unit;


(iii)    unless approval of Members holding Units of one or more classes or
Series is expressly required hereunder (e.g., pursuant to Paragraph 7 of Exhibit
1 of this Agreement), the designation by the Board of Directors, in accordance
with this Agreement, of any additional Series of Preferred Units which is a
Liquidation Senior Series, or otherwise is entitled to rights senior or superior
to, or ranking on a parity with, Units of any other class of Series as to
distributions (whether Dividends or distributions in connection with the
dissolution and Liquidation of the Company), allocations of Net Profits or Net
Losses (or items thereof), voting (whether generally or with respect to any
specific matter), or other matters, or the issuance and sale by the Company of
the Preferred Units of such Series, upon approval thereof by the Board of
Directors in accordance with the provisions hereof, shall not be deemed to
adversely affect the interest of any outstanding class or Series of Units and
shall not require approval of any Member;


(c)    if any provision of this Agreement provides for the approval or consent
of, or grants rights to or imposes obligations on, specified Members or Members
holding a specified number or percentage of the total Units outstanding and
entitled to vote with respect to any matter, or of outstanding Units of a




--------------------------------------------------------------------------------




particular class or Series, then any amendment effectuated pursuant to such
provision, and any amendment to (or affecting) such provision, shall require the
approval or consent of the specified Members or of Members holding at least such
specified number or percentage of total Units outstanding and entitled to vote
or of outstanding Units of the relevant class and/or Series, as applicable;


(d)    any repeal or modification of Section 6.07 shall not adversely affect any
right or protection of an Indemnitee existing at the time of such repeal or
modification with respect to actions or omissions occurring prior to such repeal
or modification;


(e)    notwithstanding any other provision of this Agreement (including the
foregoing provisions of this Section 12.08), the Board of Directors may modify
Article V of this Agreement and related defined terms if the Company is advised
at any time by its legal counsel that the allocations of Net Profits and Net
Losses and similar items provided for in Article V are unlikely to be respected
for federal income tax purposes, either because of the promulgation and adoption
of Treasury Regulations under Code Section 704 or other developments in
applicable law. In making any such amendment, the Board of Directors shall use
its best efforts to effect as little change in the tax arrangements among the
Members as it shall determine in its reasonable discretion to be necessary to
provide for allocations of Net Profits and Net Losses and similar items to the
Member which it believes, based on the advice of counsel, will be respected for
federal income tax purposes. No such amendment shall give rise to any claim or
cause of action by any Member;


(f)    for so long as Spire Corporation is a Member, the definition of Major
Investor shall not be amended in a manner that adversely effects the rights of
Spire Corporation or that changes the criteria on which the Founding Members
shall be deemed to be Major Investors without the consent of Spire Corporation;


(g)    for so long as Spire Corporation continues to be a Major Investor, the
definitions of Bankruptcy Event, EBITDA, Excluded Issuances, Founding Members,
Indebtedness, Liquidation, Liquidation Event, New Securities, Seller Note, and
Senior Loan Facility shall not be amended without the consent of Spire
Corporation;


(h)    the provisions of Sections 6.08, 6.09, 6.10, 6.11, 9.05, 9.06 and 12.08
and the definition of Repurchase Value shall not be amended or waived without
the consent of the holders of a majority in interest of the Series A Preferred
Units;


(i)    no amendment or a waiver of a provision for the benefit of a Major
Investor shall effected without the consent of the Major Investors holding at
least a majority of the Units (on an as converted basis) held by the Major
Investors;


(j)    no amendment or waiver of Section 6.10(b) shall be effected without the
consent of Spire Corporation; and


(k)    the Company shall give prompt notice of any amendment or termination
hereof or any waiver hereunder to any party hereto that did not consent in
writing to such amendment, termination or waiver. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition or provision.


12.09    Third Party Beneficiaries. Except to the extent provided in any
separate written agreement between the Company and another Person, the
provisions of this Agreement, including Article III, are not intended to be for
the benefit of any creditor (other than a Member or Director which is a
creditor) or other




--------------------------------------------------------------------------------




Person (other than a Member or Director in its capacity as such) to whom any
debts, liabilities or obligations are owed by (or who otherwise has any claim
against) the Company or any of the Members or the Board of Directors. Moreover,
notwithstanding anything contained in this Agreement, including Article III (but
subject to the immediately following sentence), no such creditor or other Person
shall obtain any rights under this Agreement or shall, by reason of this
Agreement, make any claim in respect of any debt, liability or obligation (or
otherwise) against the Company or any Member or Director. Notwithstanding the
foregoing, each Indemnitee that is not a party to this Agreement shall be deemed
to be an express third party beneficiary of this Agreement for all purposes
relating to such Person's exculpation and indemnification rights hereunder.


12.10    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter. The Members and the Board of Directors hereby agree that each
Member, Director and Officer shall be entitled to rely on the provisions of this
Agreement, and no Member, Director or Officer shall be liable to the Company or
any other Person for any action or refusal to act taken in good faith reliance
on the terms of this Agreement.


12.11    Waiver of Partition. Each Member and Director agrees that irreparable
damage would be done to the Company if any Member or Director brought an action
in court to partition the assets or properties of the Company. Accordingly, each
Member and Director agrees that it shall not, either directly or indirectly,
take any action to require partition or appraisal of the Company or of any of
the assets or properties of the Company, and notwithstanding any provisions of
this Agreement to the contrary, each Member and Director (and its successors and
assigns) accepts the provisions of the Agreement as its sole entitlement on
termination, dissolution and/or Liquidation of the Company and hereby
irrevocably waives any and all right to maintain any action for partition or to
compel any sale or other liquidation with respect to its interest, in or with
respect to, any assets or properties of the Company.


IN WITNESS WHEREOF, the Members and Directors have executed this Agreement as of
the day and year first above written.
COMPANY:
N2 BIOMEDICAL LLC


By:     /s/ Mark C. Little                
Name:    Mark C. Little    
Title:    Director and Chief Executive Officer
Date:     September 18, 2013        


By:      /s/ Eric J. Tobin            
Name:    Eric Tobin
Title:    Director and Chief Operating Officer
Date:     September 18, 2013




--------------------------------------------------------------------------------




Member Signature Page
(Limited Liability Company Agreement)




IN WITNESS WHEREOF, the Members and the Directors have executed this Agreement
as of the day and year first above written.


SPIRE CORPORATION


By: /s/ Rodger W. LaFavre                        
(Signature)




Printed name of Member: Spire Corporation                    
Name of signatory (if different): Rodger W. LaFavre            
Title (if applicable): Chief Operating Officer                


Record Address: One Patriots Park                    
Bedford, Massachusetts 01730                        
                                    
Telephone: (781) 275-6000                        
Facsimile: (781) 275-7470                        
Email: rlafavre@spirecorp.com                    




ACCEPTED:


N2 BIOMEDICAL LLC


By:     /s/ Mark C. Little                        
Name:    Mark C. Little    
Title:    Director and Chief Executive Officer
Date:     September 18, 2013
        




--------------------------------------------------------------------------------




Member Signature Page
(Limited Liability Company Agreement)




IN WITNESS WHEREOF, the Members and the Directors have executed this Agreement
as of the day and year first above written.


/s/ Mark C. Little                        
(Signature)




Printed name of Member: Mark C. Little                    
Name of signatory (if different):                     
Title (if applicable):                             


Record Address: 230 Dudley Road                    
Bedford, Massachusetts 01730                        
                                    
Telephone:                                 
Facsimile:                                 
Email: marklittle@outlook.com                




ACCEPTED:


N2 BIOMEDICAL LLC


By:     /s/ Eric J. Tobin                        
Name:    Eric Tobin
Title:    Director and Chief Operating Officer
Date:     September 18, 2013




--------------------------------------------------------------------------------




Member Signature Page
(Limited Liability Company Agreement)




IN WITNESS WHEREOF, the Members and the Directors have executed this Agreement
as of the day and year first above written.


/s/ Eric J. Tobin                        
(Signature)




Printed name of Member: Eric Tobin                
Name of signatory (if different):                     
Title (if applicable):                             


Record Address: 165 Rea Street                    
North Andover, MA 01845                        
                                    
Telephone:     (978) 681-8664                        
Facsimile:                                 
Email: eric.tobin@outlook.com                




ACCEPTED:


N2 BIOMEDICAL LLC


By:     /s/ Mark C. Little                        
Name:    Mark C. Little    
Title:    Director and Chief Executive Officer
Date:     September 18, 2013






--------------------------------------------------------------------------------




EXHIBIT INDEX




Exhibit 1    Terms of Series A Preferred Units








